 



Exhibit 10(k)

[EXECUTION COPY]

364-DAY REVOLVING CREDIT AGREEMENT

among

POLARIS INDUSTRIES INC.

as Borrower,

AND

CERTAIN SUBSIDIARIES OF THE BORROWER

as Guarantors,

AND

THE LENDERS IDENTIFIED HEREIN,

AND

BANK OF AMERICA, N.A.,

as Administrative Agent and Issuing Lender

AND

U.S. BANK N.A.

as Syndication Agent

AND

THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH

as Documentation Agent

DATED AS OF JUNE 27, 2003

BANC OF AMERICA SECURITIES LLC

as Sole Book Manager and Sole Lead Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      SECTION 1  
DEFINITIONS AND ACCOUNTING TERMS
    1     1.1        
Definitions
    1     1.2        
Computation of Time Periods and Other Definitional Provisions
    15     1.3        
Accounting Terms
    15     1.4        
Time
    16     1.5        
References to Agreements and Requirement of Laws
    16   SECTION 2  
CREDIT FACILITIES
    16     2.1        
Loans
    16     2.2        
Letter of Credit Subfacility
    17     2.3        
Continuations and Conversions
    23     2.4        
Minimum Amounts
    23   SECTION 3  
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
    23     3.1        
Interest
    23     3.2        
Place and Manner of Payments
    23     3.3        
Prepayments
    24     3.4        
Fees
    24     3.5        
Payment in full at Maturity
    25     3.6        
Computations of Interest and Fees
    25     3.7        
Pro Rata Treatment
    26     3.8        
Sharing of Payments
    27     3.9        
Capital Adequacy
    27     3.10        
Inability To Determine Interest Rate
    27     3.11        
Illegality
    28     3.12        
Requirements of Law
    28     3.13        
Taxes
    28     3.14        
Compensation
    30     3.15        
Determination and Survival of Provisions
    31   SECTION 4  
GUARANTY
    31     4.1        
Guaranty of Payment
    31     4.2        
Obligations Unconditional
    31     4.3        
Modifications
    32     4.4        
Waiver of Rights
    32     4.5        
Reinstatement
    32     4.6        
Remedies
    33     4.7        
Limitation of Guaranty
    33     4.8        
Rights of Contribution
    33   SECTION 5  
CONDITIONS PRECEDENT
    33     5.1        
Closing Conditions
    33     5.2        
Conditions to All Extensions of Credit
    35   SECTION 6  
REPRESENTATIONS AND WARRANTIES
    35     6.1        
Organization and Good Standing
    35     6.2        
Due Authorization
    35     6.3        
Enforceable Obligations
    35     6.4        
No Conflicts
    36     6.5        
Consents
    36     6.6        
Financial Condition
    36     6.7        
No Material Change
    36     6.8        
Disclosure
    36     6.9        
No Default
    36  

i



--------------------------------------------------------------------------------



 

                        6.10        
Litigation
    37     6.11        
Taxes
    37     6.12        
Compliance with Law
    37     6.13        
Licenses, etc
    37     6.14        
Title to Properties
    37     6.15        
Insurance
    37     6.16        
Use of Proceeds
    37     6.17        
Government Regulation
    37     6.18        
No Burdensome Restrictions
    38     6.19        
ERISA
    38     6.20        
Environmental Matters
    39     6.21        
Intellectual Property
    40     6.22        
Subsidiaries
    40     6.23        
Solvency
    40     6.24        
Indebtedness
    40     6.25        
Investments; Liens
    40     6.26        
Force Majeure
    40     6.27        
Tax Shelter Regulations
    40   SECTION 7  
AFFIRMATIVE COVENANTS
    41     7.1        
Information Covenants
    41     7.2        
Financial Covenants
    43     7.3        
Preservation of Existence and Franchises
    43     7.4        
Books and Records
    43     7.5        
Compliance with Law
    43     7.6        
Payment of Taxes and Other Indebtedness
    44     7.7        
Insurance
    44     7.8        
Maintenance of Property
    44     7.9        
Performance of Obligations
    44     7.10        
Use of Proceeds
    44     7.11        
Audits/Inspections
    44     7.12        
Additional Credit Parties
    45   SECTION 8    
NEGATIVE COVENANTS
    45     8.1        
Indebtedness
    45     8.2        
Guaranty Obligations
    46     8.3        
Liens
    47     8.4        
Nature of Business
    47     8.5        
Consolidation and Merger
    47     8.6        
Sale or Lease of Assets
    47     8.7        
Sale Leasebacks
    48     8.8        
Investments
    48     8.9        
Foreign Subsidiaries
    48     8.10        
Transactions with Affiliates
    48     8.11        
Fiscal Year; Accounting; Organizational Documents
    48     8.12        
No Limitations
    48     8.13        
No Other Negative Pledges
    48     8.14        
PAI Assets
    48   SECTION 9  
EVENTS OF DEFAULT
    49     9.1        
Events of Default
    49     9.2        
Acceleration; Remedies
    51     9.3        
Allocation of Payments After Event of Default
    51   SECTION 10  
AGENCY PROVISIONS
    52     10.1        
Appointment
    52     10.2        
Delegation of Duties
    53     10.3        
Exculpatory Provisions
    53  

ii



--------------------------------------------------------------------------------



 

                        10.4        
Reliance on Communications
    53     10.5        
Notice of Default
    54     10.6        
Non-Reliance on Administrative Agent and Other Lenders
    54     10.7        
Indemnification
    55     10.8        
Administrative Agent in Its Individual Capacity
    55     10.9        
Successor Agent
    55     10.10        
Administrative Agent May File Proof of Claims
    56   SECTION 11  
MISCELLANEOUS
    56     11.1        
Notices and other Communications; Facsimile Copies
    56     11.2        
Right of Set-Off, Automatic Debits
    57     11.3        
Benefit of Agreement
    57     11.4        
No Waiver; Remedies Cumulative
    60     11.5        
Payment of Expenses; Indemnification
    60     11.6        
Amendments, Waivers and Consents
    60     11.7        
Counterparts
    61     11.8        
Headings
    61     11.9        
Defaulting Lender
    61     11.10        
Survival of Indemnification and Representations and Warranties
    61     11.11        
Governing Law; Jurisdiction
    61     11.12        
Waiver of Jury Trial; Waiver of Consequential Damages
    62     11.13        
Severability
    62     11.14        
Further Assurances
    62     11.15        
Confidentiality
    62     11.16        
Entirety
    62     11.17        
Binding Effect; Continuing Agreement
    62  

      SCHEDULES           Schedule 1.1(a)   Commitment Percentages/Lending
Offices Schedule 6.22   Subsidiaries Schedule 8.1(k)   Indebtedness
Schedule 8.2(a)   Repurchase Agreements Schedule 8.2(d)   Existing PAI
Obligations Schedule 8.3   Liens Schedule 8.6   Sales of Accounts Receivable
Schedule 8.8   Investments Schedule 11.1   Notices

      EXHIBITS           Exhibit 2.1(b)   Form of Notice of Borrowing
Exhibit 2.1(e)   Form of Note Exhibit 2.3   Form of Notice of
Continuation/Conversion Exhibit 7.1(c)   Form of Officer’s Certificate
Exhibit 7.12   Form of Joinder Agreement Exhibit 11.3(b)   Form of Assignment
and Assumption

iii



--------------------------------------------------------------------------------



 



364-DAY REVOLVING CREDIT AGREEMENT

     THIS 364-DAY REVOLVING CREDIT AGREEMENT (this “Credit Agreement”), is
entered into as of June 27, 2003 among POLARIS INDUSTRIES INC., a Minnesota
corporation (the “Borrower”), certain of the Subsidiaries of the Borrower
(individually a “Guarantor” and collectively the “Guarantors”), the Lenders (as
defined herein), and BANK OF AMERICA, N.A., as Issuing Lender and Administrative
Agent for the Lenders.

RECITALS

     WHEREAS, the Borrower and the Guarantors have requested the Lenders to
provide a senior credit facility to the Borrower in an aggregate principal
amount of up to $100,000,000; and

     WHEREAS, the Lenders party hereto have agreed to make the requested senior
credit facility available to the Borrower on the terms and conditions
hereinafter set forth.

     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

     1.1 Definitions.

     As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:



       “Acceptance Partnership” means Polaris Acceptance, an Illinois general
partnership.          “Acceptance Partnership Agreement” means that certain
Partnership Agreement, dated as of February 7, 1996, between PAI and
Transamerica Joint Ventures, Inc., pursuant to which the Acceptance Partnership
was created, as the same may be amended, restated or otherwise modified from
time to time.          “Acquisition” means the acquisition by any Person of
(a) all or substantially all of the Capital Stock of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business of another Person, in each case whether or not
involving a merger or consolidation with such other Person.          “Additional
Credit Party” means each Person that becomes a Guarantor after the Closing Date,
as provided in Section 7.12 or otherwise.          “Adjusted Eurodollar Rate”
means, with respect to Eurodollar Loans, the Eurodollar Rate plus the Applicable
Percentage.          “Adjusted Leverage Ratio” means, as of the last day of each
fiscal quarter, the ratio of (a) the quotient of (i) the sum of all Funded Debt
for each day during the period of four fiscal quarters ending on such date,
divided by (ii) the number of days in such period to (b) EBITDA for the period
of four fiscal quarters ending on such date.          “Administrative Agent”
means Bank of America, N.A. (or any successor thereto) or any successor
administrative agent appointed pursuant to Section 10.9.          “Affiliate”
means, with respect to any Person, any other Person directly or indirectly
controlling (including but not limited to all directors and officers of such
Person), controlled by or under direct or indirect common control with such
Person. A Person shall be deemed to control a corporation if such Person

 



--------------------------------------------------------------------------------



 





  possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (b) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.          “Agency Services Address” means Bank of America,
N.A., 1850 Gateway Boulevard, Concord, California, Attn: Credit Services, or
such other address as may be identified by written notice from the
Administrative Agent to the Borrower.          “Agent-Related Person” means the
Administrative Agent (including any successor administrative agent), together
with its Affiliates (including, in the case of Bank of America in its capacity
as the Administrative Agent, BAS), and their respective officers, directors,
employees, agents, counsel and attorneys-in-fact.          “Applicable
Percentage” means the appropriate applicable percentages corresponding to the
Adjusted Leverage Ratio in effect as of the most recent Calculation Date as
shown below:

                                              Applicable     Applicable Pricing
          Percentage for   Applicable Percentage for   Percentage for Level  
Adjusted Leverage Ratio   Eurodollar Loans   Letter of Credit Fees   Facility
Fee

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

I
  £ .50 to 1.0     .60 %     .60 %     .150 %
 
  > .50 to 1.0 but                        
II
  £ 1.25 to 1.0     .70 %     .70 %     .175 %
 
  > 1.25 to 1.0 but                        
III
  £ 2.0 to 1.0     .80 %     .80 %     .200 %
IV
  > 2.0 to 1.0     1.025 %     1.025 %     .225 %



  The Applicable Percentage for Loans, the Letter of Credit Fees and the
Facility Fees shall, in each case, be determined and adjusted quarterly on the
date (each a “Calculation Date”) five Business Days after the date by which the
Borrower is required to provide the officer’s certificate in accordance with the
provisions of Section 7.1(c); provided that the initial Applicable Percentage
for Loans, the Letter of Credit Fees and the Facility Fees shall be based on
Pricing Level I (as shown above) and shall remain at Pricing Level I until the
first Calculation Date subsequent to the Closing Date and, thereafter, the
Pricing Level shall be determined by the Adjusted Leverage Ratio calculated as
of the most recent fiscal quarter end; provided further that if the Borrower
fails to provide the officer’s certificate required by Section 7.1(c) on or
before the most recent Calculation Date, the Applicable Percentage for Loans,
the Letter of Credit Fees and the Facility Fees from such Calculation Date shall
be based on Pricing Level IV (and the Borrower may be subject to a default rate
of interest, if applicable, pursuant to Section 3.1(b)) until such time as an
appropriate officer’s certificate is provided whereupon the Pricing Level shall
be determined by the then current Adjusted Leverage Ratio. Each Applicable
Percentage shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Applicable Percentage shall be
applicable to all existing Loans and Letters of Credit as well as any new Loans
made or Letters of Credit issued.          “Approved Fund” means any Fund that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.
         “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.3(b), and accepted by the Administrative
Agent, in substantially the form of Exhibit 11.3(b) or any other form approved
by the Administrative Agent).          “Attorney Costs” means all reasonable
fees and disbursements of any law firm or other external counsel and the
reasonable allocated cost of internal legal services and all disbursements of
internal counsel.

2



--------------------------------------------------------------------------------



 





       “Authorized Officer” means any of the president, chief financial officer,
vice president of finance, treasurer or assistant treasurer of the Borrower.    
     “Bank of America” means Bank of America, N.A. or any successor thereto.    
     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.    
     “BAS” means Banc of America Securities LLC.          “Base Rate” means, for
any day, the rate per annum equal to the greater of (a) the Federal Funds Rate
in effect on such day plus ½ of 1% or (b) the Prime Rate in effect on such day.
If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable after
due inquiry to ascertain the Federal Funds Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms hereof, the Base Rate shall be determined without
regard to clause (a) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective at the opening of business on the day specified in the public
announcement of such change.          “Base Rate Loan” means any Loan bearing
interest at a rate determined by reference to the Base Rate.          “Borrower”
means Polaris Industries Inc., a Minnesota corporation, together with any
successors and permitted assigns.          “Business Day” means any day other
than a Saturday, a Sunday, a legal holiday or a day on which banking
institutions are authorized or required by law or other governmental action to
close in San Francisco, California, Dallas, Texas or Chicago, Illinois; provided
that in the case of Eurodollar Loans, such day is also a day on which dealings
between banks are carried on in Dollar deposits in the London interbank market.
         “Calculation Date” has the meaning set forth in the definition of
Applicable Percentage.          “Capital Expenditures” means all expenditures of
the Borrower and its Subsidiaries on a consolidated basis which, in accordance
with GAAP, would be classified as capital expenditures, including, without
limitation, Capital Leases.          “Capital Lease” means, as applied to any
Person, any lease of any property (whether real, personal or mixed) by that
Person as lessee which, in accordance with GAAP, is or should be accounted for
as a capital lease on the balance sheet of that Person and the amount of such
obligation shall be the capitalized amount thereof determined in accordance with
GAAP.          “Capital Stock” means (a) in the case of a corporation, all
classes of capital stock of such corporation, (b) in the case of a partnership,
partnership interests (whether general or limited), (c) in the case of a limited
liability company, membership interests and (d) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.    
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the LOC Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender.          “Cash Equivalents” means (a) securities issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States of America is pledged in support thereof) having maturities of
not more than twelve months from the date of acquisition, (b) Dollar denominated
time and demand deposits, certificates of deposit and

3



--------------------------------------------------------------------------------



 





  banker’s acceptances of (i) any Lender, (ii) any domestic commercial bank
having capital and surplus in excess of $500,000,000 or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than
270 days from the date of acquisition, (c) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by, any domestic corporation
rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States of America in which the Borrower shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations, (e) Investments in tax-exempt municipal bonds rated
AA (or the equivalent thereof) or better by S&P or Aa2 (or the equivalent
thereof) or better by Moody’s and (f) Investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (e).          “Change of Control” means
either of the following events:



       (a) any “person” or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act) has become, directly or indirectly, the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), by way of merger,
consolidation or otherwise of 25% or more of the Voting Stock of the Borrower on
a fully-diluted basis, after giving effect to the conversion and exercise of all
outstanding warrants, options and other securities of the Borrower convertible
into or exercisable for Voting Stock of the Borrower (whether or not such
securities are then currently convertible or exercisable); or    
     (b) during any period of twelve calendar months, individuals who at the
beginning of such period constituted the board of directors of the Borrower
together with any new members of such board of directors whose elections by such
board or board of directors or whose nomination for election by the stockholders
of the Borrower was approved by a vote of a majority of the members of such
board of directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved cease for any reason to constitute a majority of the
directors of the Borrower then in office.



       “Closing Date” means the date hereof.          “Code” means the Internal
Revenue Code of 1986 and the rules and regulations promulgated thereunder, as
amended, modified, succeeded or replaced from time to time.          “Commitment
Percentage” means, for each Lender, the percentage identified as its Commitment
Percentage on Schedule 1.1(a), as such percentage may be modified in connection
with any assignment made in accordance with the provisions of Section 11.3.    
     “Commitments” means (a) with respect to each Lender, the Commitment
Percentage of such Lender multiplied by the Revolving Committed Amount and
(b) with respect to the Issuing Lender, the LOC Commitment.          “Credit
Documents” means this Credit Agreement, the Notes, any Joinder Agreement, the
LOC Documents, any Notice of Borrowing, and all other related agreements and
documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto other than Hedging Agreements.          “Credit Exposure” has the
meaning set forth in the definition of Required Lenders in this Section 1.1.

4



--------------------------------------------------------------------------------



 





       “Credit Parties” means the Borrower and the Guarantors and “Credit Party”
means any one of them.          “Credit Party Obligations” means, without
duplication, (a) all of the obligations of the Credit Parties to the Lenders
(including the Issuing Lender) and the Administrative Agent, whenever arising,
under this Credit Agreement, the Notes, or any of the other Credit Documents to
which any Credit Party is a party and (b) all liabilities and obligations owing
from such Credit Party to any Lender, or any Affiliate of a Lender, arising
under Hedging Agreements.          “Default” means any event, act or condition
which with notice or lapse of time, or both, would constitute an Event of
Default.          “Defaulting Lender” means, at any time, any Lender that,
(a) has failed to make a Loan or purchase a Participation Interest required
pursuant to the terms of this Credit Agreement (but only for so long as such
Loan is not made or such Participation Interest is not purchased), (b) has
failed to pay to the Administrative Agent or any Lender an amount owed by such
Lender pursuant to the terms of this Credit Agreement (but only for so long as
such amount has not been repaid) or (c) has been deemed insolvent or has become
subject to a bankruptcy or insolvency proceeding or to a receiver, trustee or
similar official.          “Dollars” and “$” means dollars in lawful currency of
the United States of America.          “Domestic Subsidiary” means each direct
and indirect Subsidiary of the Borrower that (a) is domiciled or organized under
the laws of any State of the United States or the District of Columbia or
(b) maintains the major portion of its assets in the United States of America.  
       “EBIT” means, for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, (a) Net Income for such period (excluding
the effect of any extraordinary or other non-recurring gains (including any gain
from the sale of property)) plus (b) an amount which, in the determination of
Net Income for such period, has been deducted for (i) Interest Expense for such
period and (ii) total Federal, state, foreign or other income taxes for such
period.          “EBITDA” means, for any period, with respect to the Borrower
and its Subsidiaries on a consolidated basis, the sum of (a) EBIT for such
period plus (b) an amount which, in the determination of Net Income for such
period has been deducted for all depreciation and amortization for such period.
         “Effective Date” means the date on which the conditions set forth in
Section 5.1 shall have been fulfilled (or waived in the sole discretion of the
Lenders) and on which the initial Loans shall have been made and/or the initial
Letters of Credit shall have been issued.          “Eligible Assets” means any
assets or any business (or any substantial part thereof) used or useful in the
same or a similar line of business as the Borrower and its Subsidiaries are
engaged on the Closing Date.          “Eligible Assignee” means, unless an
assignment to such Person would result in any increased cost to the Borrower
under Section 3.9, Section 3.12 or Section 3.13 on the date of such assignment,
(a) a Lender; (b) an Affiliate of a Lender; (c) an Approved Fund; and (d) any
other Person approved by the Administrative Agent, the Issuing Lender and the
Borrower (such approval not to be unreasonably withheld or delayed); provided
that (i) the Borrower’s consent is not required during the existence and
continuation of a Default or an Event of Default, (ii) approval by the Borrower
shall be deemed given if no objection is received by the assigning Lender and
the Administrative Agent from the Borrower within five Business Days after
notice of such proposed assignment has been delivered to the Borrower; and
(iii) neither the Borrower nor an Affiliate of the Borrower shall qualify as an
Eligible Assignee.          “Environmental Claim” means any investigation,
written notice, violation, written demand, written allegation, action, suit,
injunction, judgment, order, consent decree, penalty, fine, lien, proceeding, or
written claim whether administrative, judicial, or private in nature arising
(a) pursuant to, or in connection with, an actual or alleged violation of, any
Environmental Law, (b) in connection with any Hazardous Material, (c) from any
assessment, abatement, removal, remedial, corrective, or other response action
in connection with an

5



--------------------------------------------------------------------------------



 





  Environmental Law or other order of a Governmental Authority or (d) from any
actual or alleged damage, injury, threat, or harm to health, safety, natural
resources, or the environment.          “Environmental Laws” means any current
or future legal requirement of any Governmental Authority pertaining to (a) the
protection of health, safety, and the indoor or outdoor environment, (b) the
conservation, management, or use of natural resources and wildlife, (c) the
protection or use of surface water and groundwater or (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, release, threatened release, abatement, removal, remediation
or handling of, or exposure to, any hazardous or toxic substance or material or
(e) pollution (including any release to land surface water and groundwater) and
includes, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 USC 9601 et seq., Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act of 1976 and Hazardous
and Solid Waste Amendments of 1984, 42 USC 6901 et seq., Federal Water Pollution
Control Act, as amended by the Clean Water Act of 1977, 33 USC 1251 et seq.,
Clean Air Act of 1966, as amended, 42 USC 7401 et seq., Toxic Substances Control
Act of 1976, 15 USC 2601 et seq., Hazardous Materials Transportation Act, 49 USC
App. 1801 et seq., Occupational Safety and Health Act of 1970, as amended, 29
USC 651 et seq., Oil Pollution Act of 1990, 33 USC 2701 et seq., Emergency
Planning and Community Right-to-Know Act of 1986, 42 USC 11001 et seq., National
Environmental Policy Act of 1969, 42 USC 4321 et seq., Safe Drinking Water Act
of 1974, as amended, 42 USC 300(f) et seq., any analogous implementing or
successor law, and any amendment, rule, regulation, order, or directive issued
thereunder.          “Equity Issuance” means any issuance for cash by the
Borrower or any of its Subsidiaries to any Person of (a) shares of its Capital
Stock or other equity interests, (b) any shares of its Capital Stock or other
equity interests pursuant to the exercise of options or warrants or (c) any
shares of its Capital Stock or other equity interests pursuant to the conversion
of any debt securities to equity; provided that “Equity Issuance” shall not
include an issuance of equity by such Person pursuant to the exercise of
employee stock options.          “Equity Reserve” has the meaning assigned to
such term in the Revolving Program Agreement (as defined as of October 15,
2001).          “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and any successor statute thereto, as interpreted by the rules
and regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.          “ERISA Affiliate” means an entity, whether or not
incorporated, which is under common control with the Borrower or any Subsidiary
of the Borrower within the meaning of Section 4001(a)(14) of ERISA, or is a
member of a group which includes the Borrower or any Subsidiary of the Borrower
and which is treated as a single employer under Sections 414(b), (c), (m) or
(o) of the Code.          “ERISA Event” means (a) with respect to any Single
Employer or Multiple Employer Plan, the occurrence of a Reportable Event or the
substantial cessation of operations (within the meaning of Section 4062(e) of
ERISA); (b) the withdrawal of the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate from a Multiple Employer Plan during a plan year in which it
was a substantial employer (as such term is defined in Section 4001(a)(2) of
ERISA), or the termination of a Multiple Employer Plan; (c) the distribution of
a notice of intent to terminate or the actual termination of a Plan pursuant to
Section 4041(a)(2) or 4041A of ERISA; (d) the institution of proceedings to
terminate or the actual termination of any Plan by the PBGC under Section 4042
of ERISA; (e) any event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the complete or partial withdrawal of the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (g) the
conditions for imposition of a lien under Section 302(f) of ERISA exist with
respect to any Plan; or (h) the adoption of an amendment to any Plan requiring
the provision of security to such Plan pursuant to Section 307 of ERISA.

6



--------------------------------------------------------------------------------



 





       “Eurodollar Loan” means a Loan bearing interest based at a rate
determined by reference to the Eurodollar Rate.          “Eurodollar Rate”
means, for the Interest Period for each Eurodollar Loan comprising part of the
same borrowing (including conversions, extensions and renewals), a per annum
interest rate (rounded upwards to the nearest 1/100 of 1%) determined pursuant
to the following formula:

          Eurodollar Rate =             London Interbank Offered Rate    

--------------------------------------------------------------------------------

                 1 - Eurodollar Reserve Percentage    



       “Eurodollar Reserve Percentage” means for any day, that percentage
(expressed as a decimal) which is in effect from time to time under
Regulation D, as such regulation may be amended from time to time or any
successor regulation, as the maximum reserve requirement (including, without
limitation, any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to Eurocurrency liabilities as that term is defined in
Regulation D (or against any other category of liabilities that includes
deposits by reference to which the interest rate of Eurodollar Loans is
determined), whether or not a Lender has any Eurocurrency liabilities subject to
such reserve requirement at that time. Eurodollar Loans shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credits for proration, exceptions or
offsets that may be available from time to time to a Lender. The Eurodollar Rate
shall be adjusted automatically on and as of the effective date of any change in
the Eurodollar Reserve Percentage.          “Event of Default” shall have the
meaning given such term in Section 9.1.          “Exchange Act” means the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.          “Extension of Credit” means, as to any Lender, the making of a
Loan by such Lender (or a participation therein by a Lender) or the issuance of,
or participation in, a Letter of Credit by such Lender.          “Facility Fees”
means the fees payable to the Lenders pursuant to Section 3.4(a).    
     “Federal Funds Rate” means for any day the rate per annum (rounded upwards
to the nearest 1/100 of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day and
(b) if no such rate is so published on such next preceding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.          “Fee Letter” means that certain letter agreement,
dated as of May 19, 2003, among the Borrower, BAS and Bank of America.    
     “Foreign Subsidiary” means any Subsidiary of the Borrower that is not a
Domestic Subsidiary.          “Fuji Contract” means that certain Shareholder
Agreement, dated as of February 3, 1995, between Fuji Heavy Industries, Ltd. and
the Borrower, providing for the Borrower’s acquisition of 40% of the shares of
Robin Manufacturing U.S.A. Inc.          “Fund” shall mean any Person (other
than a natural Person) that is, or will be, engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.          “Funded Debt” means,
without duplication, the sum of (a) the principal amount of all obligations of
the Borrower and its Subsidiaries for borrowed money, (b) all purchase money
Indebtedness of the Borrower

7



--------------------------------------------------------------------------------



 





  and its Subsidiaries, (c) the principal portion of all obligations of the
Borrower and its Subsidiaries under Capital Leases and (d) all drawn but
unreimbursed amounts under all letters of credit (other than letters of credit
supporting trade payables in the ordinary course of business) issued for the
account of the Borrower or any of its Subsidiaries.          “GAAP” means
generally accepted accounting principles in the United States applied on a
consistent basis and subject to Section 1.3.          “Governmental Authority”
means any Federal, state, local, provincial or foreign court or governmental
agency, authority, instrumentality or regulatory body.          “Guarantor”
means each of the Domestic Subsidiaries of the Borrower and each Additional
Credit Party, together with their successors and assigns.          “Guaranty”
means the guaranty of the Credit Party Obligations provided by the Guarantors
pursuant to Section 4.          “Guaranty Obligations” means, with respect to
any Person, without duplication, any obligations (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing any Indebtedness of any other Person in any manner, whether direct
or indirect, and including without limitation any obligation, whether or not
contingent, (a) to purchase any such Indebtedness or other obligation or any
property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of such Indebtedness or obligation or
to maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, maintenance agreements, comfort
letters, take or pay arrangements, put agreements or similar agreements or
arrangements) for the benefit of the holder of Indebtedness of such other
Person, (c) to lease or purchase property, securities or services primarily for
the purpose of assuring the owner of such Indebtedness or (d) to otherwise
assure or hold harmless the owner of such Indebtedness or obligation against
loss in respect thereof. The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made, or, if
less, the maximum amount for which such Person may be liable under the terms of
the instruments evidencing such Guaranty Obligation.          “Hazardous
Materials” means any substance, material or waste defined in or regulated under
any Environmental Laws.          “Hedging Agreements” means, collectively,
interest rate protection agreements, foreign currency exchange agreements,
commodity purchase or option agreements or other interest or exchange rate or
commodity price hedging agreements, in each case, entered into or purchased by a
Credit Party.          “Indebtedness” of any Person means, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person to the extent of the value of such property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (d) all obligations,
other than intercompany items, of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person which would
appear as liabilities on a balance sheet of such Person, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (f) all
Guaranty Obligations of such Person, (g) the principal portion of all
obligations of such Person under (i) Capital Leases and (ii) any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product of such Person where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP (collectively, “Synthetic Leases”),
(h) all obligations of such Person to repurchase any securities which repurchase
obligation is related to the issuance

8



--------------------------------------------------------------------------------



 





  thereof, including, without limitation, obligations commonly known as residual
equity appreciation potential shares, (i) all net obligations of such Person in
respect of Hedging Agreements, (j) the maximum amount of all performance and
standby letters of credit issued or bankers’ acceptances facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed), and (k) the aggregate amount of uncollected
accounts receivable of such Person subject at such time to a sale of receivables
(or similar transaction) unless such transaction is effected without recourse to
such Person. The Indebtedness of any Person shall include the Indebtedness of
any partnership or unincorporated joint venture to the extent such Indebtedness
is recourse to such Person.          “Indemnified Liabilities” has the meaning
set forth in Section 11.5.          “Interest Coverage Ratio” means, as of the
last day of each fiscal quarter, the ratio of (a) EBIT for the period of four
fiscal quarters ending on such date to (b) Interest Expense for the period of
four fiscal quarters ending on such date.          “Interest Expense” means, for
any period, with respect to the Borrower and its Subsidiaries on a consolidated
basis, all interest expense including the interest component under Capital
Leases, as determined in accordance with GAAP.          “Interest Payment Date”
means (a) as to Base Rate Loans, the last Business Day of each calendar month
and the Maturity Date and (b) as to Eurodollar Loans, the last day of each
applicable Interest Period and the Maturity Date and in addition, where the
applicable Interest Period for a Eurodollar Loan is greater than three months,
then also the date three months from the beginning of the Interest Period and
each three months thereafter.          “Interest Period” means, as to Eurodollar
Loans, a period of one, two, three or six months’ duration, as the Borrower may
elect, commencing, in each case, on the date of the borrowing (including
continuations and conversions thereof); provided, however, (a) if any Interest
Period would end on a day which is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day (except that where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day), (b) no Interest Period shall extend beyond
the Maturity Date and (c) where an Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month in which the
Interest Period is to end, such Interest Period shall end on the last Business
Day of such calendar month.          “Investment” in any Person means (a) the
acquisition (whether for cash, property, services, assumption of Indebtedness,
securities or otherwise, but excluding Capital Expenditures and acquisitions of
inventory in the ordinary course of business) of assets, shares of Capital
Stock, bonds, notes, debentures, partnership, joint ventures or other ownership
interests or other securities of such other Person or (b) any deposit with, or
advance, loan or other extension of credit to, such Person (other than deposits
made in connection with the lease or purchase of equipment, inventory or other
assets in the ordinary course of business) or (c) any other capital contribution
to or investment in such Person, including, without limitation, any Guaranty
Obligation (including any support for a letter of credit issued on behalf of
such Person) incurred for the benefit of such Person.          “Issuing Lender”
means Bank of America (or any successor thereto) or such other consenting Lender
approved by Bank of America in its sole discretion.          “Issuing Lender
Fees” has the meaning set forth in Section 3.4(c).          “Joinder Agreement”
means a Joinder Agreement substantially in the form of Exhibit 7.12.    
     “Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.

9



--------------------------------------------------------------------------------



 





       “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such on Schedule 1.1(a), or such other office or offices as
a Lender may from time notify to the Borrower and the Administrative Agent.    
     “Letter of Credit” means any letter of credit issued for the account of the
Borrower by the Issuing Lender pursuant to Section 2.2, as such letter of credit
may be amended, modified, extended, renewed or replaced.          “Letter of
Credit Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
Issuing Lender.          “Letter of Credit Expiration Date” means the day that
is seven days prior to the Maturity Date then in effect (or, if such day is not
a Business Day, the next preceding Business Day).          “Leverage Ratio”
means, as of the last day of each fiscal quarter, the ratio of (a) Funded Debt
on such date plus any Guaranty Obligations permitted by Section 8.2(e) in excess
of $30,000,000 to (b) EBITDA for the period of four fiscal quarters ending on
such date.          “Lien” means any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance, lien (statutory
or otherwise), preference, priority or charge of any kind, including, without
limitation, any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, and any lease in the nature thereof.    
     “Loan” or “Loans” means the Loans (or a portion of any Loan), individually
or collectively, as appropriate, made to the Borrower pursuant to Section 2.1.  
       “LOC Commitment” means the commitment of the Issuing Lender to issue
Letters of Credit for the account of the Borrower in an aggregate face amount
any time outstanding (together with the amounts of any unreimbursed drawings
thereon) of up to the LOC Committed Amount.          “LOC Committed Amount”
means ZERO DOLLARS ($0).          “LOC Documents” means, with respect to any
Letter of Credit, such Letter of Credit, any amendments thereto, any documents
delivered in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.          “LOC Obligations” means, at any time,
the sum, without duplication, of (a) the maximum amount which is, or at any time
thereafter may become, available to be drawn under Letters of Credit then
outstanding, assuming compliance with all requirements for drawings referred to
in such Letters of Credit plus (b) the aggregate amount of all drawings under
Letters of Credit honored by the Issuing Lender but not theretofore reimbursed.
         “London Interbank Offered Rate” means, with respect to any Eurodollar
Loan for the Interest Period applicable thereto:          (a) the rate per annum
equal to the rate determined by the Administrative Agent to be the offered rate
that appears on the page of the Telerate screen (or any successor thereto) that
displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or          (b) if the rate referenced in the preceding clause
(a) does not appear on such page or service or such page or service shall not be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average

10



--------------------------------------------------------------------------------



 





  British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or    
     (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.          “Mandatory Borrowing” has the meaning set
forth in Section 2.2(d).          “Material Adverse Effect” means a material
adverse effect on (a) the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower, or of the
Credit Parties taken as a whole, to perform its or their obligations under this
Credit Agreement or any of the other Credit Documents, or (c) the validity or
enforceability of this Credit Agreement or any of the other Credit Documents, or
the material rights and remedies of the Lenders hereunder or thereunder taken as
a whole.          “Maturity Date” means June 25, 2004.          “Moody’s” means
Moody’s Investors Service, Inc., or any successor or assignee of the business of
such company in the business of rating securities.          “Multiemployer Plan”
means a Plan which is a multiemployer plan as defined in Sections 3(37) or
4001(a)(3) of ERISA.          “Multiple Employer Plan” means a Plan covered by
Title IV of ERISA (other than a Multiemployer Plan) in which the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate and at least one employer
other than the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
are contributing sponsors.          “Multi-Year Credit Agreement” means that
certain Multi-Year Revolving Credit Agreement, dated as of the Closing Date,
among the Borrower, the Guarantors, the Administrative Agent, as administrative
agent, and the lenders party thereto, as amended, modified, supplemented,
extended, renewed, restated or replaced from time to time.          “Net Cash
Proceeds” means the aggregate cash proceeds received from an Equity Issuance net
of (a) reasonably identifiable transaction costs payable to third parties, and
(b) actual taxes paid or payable with respect to such proceeds.          “Net
Income” means, for any period, the net income after taxes for such period of the
Borrower and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.          “Net Worth” means, as of any date, the
shareholder’s equity or net worth of the Borrower and its Subsidiaries, on a
consolidated basis, as determined in accordance with GAAP.          “Note” or
“Notes” means the promissory notes of the Borrower in favor of each of the
Lenders evidencing the Loans provided pursuant to Section 2.1, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
supplemented, extended, renewed or replaced from time to time and as evidenced
in the form of Exhibit 2.1(e).          “Notice of Borrowing” means a request by
the Borrower for a Loan, in the form of Exhibit 2.1(b).

11



--------------------------------------------------------------------------------



 





       “Notice of Continuation/Conversion” means a request by the Borrower to
continue an existing Eurodollar Loan to a new Interest Period or to convert a
Eurodollar Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in
the form of Exhibit 2.3.          “PAI” means Polaris Acceptance, Inc., a
Minnesota corporation.          “Participation Interest” means the Extension of
Credit by a Lender by way of a purchase of a participation in Letters of Credit
or LOC Obligations as provided in Section 2.2 or in any Loans as provided in
Section 3.8.          “Participation Purchaser” shall have the meaning assigned
to such term in Section 11.3(d).          “PBGC” means the Pension Benefit
Guaranty Corporation established pursuant to Subtitle A of Title IV of ERISA and
any successor thereto.          “Permitted Acquisition” means an Acquisition by
a Credit Party or any of its Subsidiaries for consideration no greater than the
fair market value of the Capital Stock or property acquired; provided that
(a) the property acquired (or the property of the Person acquired) in such
Acquisition constitutes Eligible Assets (or goodwill associated therewith),
(b) in the case of an Acquisition of the Capital Stock of another Person, the
board of directors (or other comparable governing body) of such other Person
shall have duly approved such Acquisition, (c) if the aggregate consideration to
be paid for such Acquisition equals or exceeds $25,000,000 (including, without
limitation, the amount of any Indebtedness assumed in connection with such
Acquisition), the Borrower shall have delivered to the Administrative Agent,
prior to the closing of such Acquisition, a certificate of an Authorized Officer
of the Borrower (i) providing calculations on a pro forma basis of each of the
financial covenants set forth in Section 7.2 by giving effect to such
Acquisition both (A) as of the actual date of such Acquisition and (B) as of the
first day of the most recently ended fiscal quarter, which calculations shall
demonstrate that, as of each such date, the Credit Parties are or would have
been in compliance with all of the financial covenants set forth in Section 7.2
and (ii) both before and after giving effect to such Acquisition, no Default or
Event of Default exists, (d) the representations and warranties made by the
Credit Parties in any Credit Document shall be true and correct in all material
respects at and as if made as of the date of such Acquisition (after giving
effect thereto) except to the extent such representations and warranties
expressly relate to an earlier date, (e) subsequent to March 31, 2003, (i) the
aggregate consideration paid and Investments made with respect to all
Acquisitions (including, without limitation, Indebtedness assumed in connection
with such Acquisitions) shall not exceed $300,000,000 and (ii) the aggregate
amount of Indebtedness assumed in connection with all Acquisitions shall not
exceed $150,000,000, (f) if such Acquisition involves the formation of a new
Subsidiary of the Borrower, such Subsidiary shall comply with Section 7.12 and
(g) such Acquisition is undertaken in accordance with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees and awards to which
any party to such Acquisition may be subject.          “Permitted Investments”
means Investments which are, without duplication, (a) cash or Cash Equivalents,
(b) trade accounts receivable created, acquired or made in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms, (c) inventory, raw materials and general intangibles acquired in the
ordinary course of business, (d) Investments by a Credit Party in another Credit
Party, (e) Permitted Acquisitions, (f) travel advances to management personnel
and employees in the ordinary course of business, (g) Investments existing as of
the Closing Date and set forth on Schedule 8.8, (h) additional Investments in
Foreign Subsidiaries that do not exceed $25,000,000 in the aggregate during the
term of this Credit Agreement, (i) additional Investments made pursuant to the
Fuji Contract or pursuant to an expansion of the engine manufacturing facility
contemplated thereby that do not exceed $10,000,000 in the aggregate during the
term of this Credit Agreement, (j) in accordance with Section 8.2, the existing
Investments on Schedule 8.2(d) plus additional Investments in the form of
capital contributions by PAI in Acceptance Partnership (or by the Borrower in
PAI to make such capital contributions) in an amount not to exceed $25,000,000
in the aggregate, during the term of this Credit Agreement; it being understood
that the Borrower may not have or make any Investments in Acceptance Partnership
or PAI that constitute Guaranty Obligations (other than the obligation regarding
capital contributions as set forth herein), (k) Investments in the Equity
Reserve as required under the Revolving Program Agreement and (l) additional
Investments (in

12



--------------------------------------------------------------------------------



 





  addition to those set forth above) not to exceed, in the aggregate,
$15,000,000 during the term of this Credit Agreement.          “Permitted Liens”
means (a) Liens securing all Credit Party Obligations, (b) Liens for taxes not
yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale, collection, levy or loss on account thereof),
(c) Liens in respect of property imposed by law arising in the ordinary course
of business such as materialmen’s, mechanics’, warehousemen’s, carrier’s,
landlords’ and other nonconsensual statutory Liens which are not yet due and
payable or which are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established (and as to which the property subject to any such Lien is not yet
subject to foreclosure, sale or loss on account thereof), (d) Liens (other than
Liens imposed under ERISA) consisting of pledges or deposits made in the
ordinary course of business to secure payment of worker’s compensation
insurance, unemployment insurance, pensions or social security programs,
(e) Liens arising from good faith deposits in connection with or to secure
performance of tenders, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money), (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds,
(g) easements, rights-of-way, restrictions (including zoning restrictions),
matters of plat, minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes, (h) judgment Liens that would not
constitute an Event of Default, (i) Liens in connection with Indebtedness
permitted by Sections 8.1(d), (j) Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained with a creditor
depository institution, (k) Liens existing on the date hereof and identified on
Schedule 8.3 and any renewals and extensions thereof not otherwise prohibited by
this Credit Agreement; provided that, with respect to Liens identified on
Schedule 8.3, (i) no such Lien shall extend to any property other than the
property subject thereto on the Closing Date and (ii) the principal amount of
the Indebtedness secured by such Liens shall not be increased and (l) Liens on
the Equity Reserve.          “Person” means any individual, partnership, joint
venture, firm, corporation, limited liability company, association, trust or
other enterprise (whether or not incorporated), or any Governmental Authority.  
       “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” within the meaning of Section 3(5) of ERISA.          “Polaris
Participation Fee Shortfall” has the meaning assigned to such term in the
Revolving Program Agreement dated as of October 15, 2001 without giving effect
to any amendments, modifications, renewals, restatements or replacements.    
     “Polaris Participation Fee Shortfall Obligations” means (a) actual amounts
paid or deducted from the Equity Reserve in connection with any Polaris
Participation Fee Shortfall plus (b) amounts in the Equity Reserve.    
     “Prime Rate” means the per annum rate of interest established from time to
time by the Administrative Agent at its principal office in Charlotte, North
Carolina (or such other principal office of the Administrative Agent as
communicated in writing to the Borrower and the Lenders) as its Prime Rate. Any
change in the interest rate resulting from a change in the Prime Rate shall
become effective as of 12:01 a.m. of the Business Day on which each change in
the Prime Rate is announced by the Administrative Agent. The Prime Rate is a
reference rate used by the Administrative Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged on
any extension of credit to any debtor.          “Real Property” has the meaning
given thereto in Section 6.20.

13



--------------------------------------------------------------------------------



 





       “Regulation A, D, T, U or X” means Regulation A, D, T, U or X,
respectively, of the Board of Governors of the Federal Reserve System as from
time to time in effect and any successor to all or a portion thereof.    
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation or by the PBGC.          “Required Lenders” means Lenders
whose aggregate Credit Exposure (as hereinafter defined) constitutes more than
50% of the Credit Exposure of all Lenders at such time; provided, however, that
if any Lender shall be a Defaulting Lender at such time then there shall be
excluded from the determination of Required Lenders the aggregate principal
amount of Credit Exposure of such Lender at such time. For purposes hereof, the
term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the sum of the Commitment
Percentage of such Lender multiplied by the Revolving Committed Amount and
(b) at any time after the termination of the Commitments, the sum of (i) the
principal balance of the outstanding Loans of such Lender plus (ii) such
Lender’s Participation Interests in the face amount of the outstanding Letters
of Credit.          “Requirement of Law” means, as to any Person, the articles
or certificate of incorporation and by-laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or final,
non-appealable determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or to which
any of its material property is subject.          “Revolving Committed Amount”
means ONE HUNDRED MILLION DOLLARS ($100,000,000) or such lesser amount to which
the Revolving Committed Amount may be reduced pursuant to Section 2.1(d).    
     “Revolving Program Agreement” means that certain Revolving Program
Agreement entered into as of October 15, 2001 by and between Household Bank
(SB), N.A., a national banking association, and Polaris Sales Inc., a Minnesota
corporation.          “S&P” means Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. or any successor or assignee of the business
of such division in the business of rating securities.          “Securities Act”
means the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.          “Single Employer Plan” means any Plan which is covered by Title
IV of ERISA, but which is not a Multiemployer Plan or a Multiple Employer Plan.
         “Solvent” means, with respect to any Person as of a particular date,
that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage,
(d) the fair value of the assets of such Person is greater than the total amount
of liabilities, including, without limitation, contingent liabilities, of such
Person and (e) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.          “Subsidiary”
means, as to any Person, (a) any corporation more than 50% of whose stock of any
class or classes having by the terms thereof ordinary voting power to elect a
majority of the directors of such corporation (irrespective of whether or not at
the time, any class or classes of such corporation shall have or

14



--------------------------------------------------------------------------------



 





  might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than a 50% equity
interest at any time.          “Synthetic Leases” has the meaning set forth in
the definition of Indebtedness in this Section 1.1.          “Tangible Net
Worth” means, as of any date, Net Worth less the book value of those assets on
the balance sheet of the Borrower and its Subsidiaries, on a consolidated basis,
that would, in accordance with GAAP, be treated as intangibles, it being
understood that deferred tax assets do not constitute intangible assets under
GAAP.          “Total Assets” means all items that in accordance with GAAP would
be classified as assets of the Borrower and its Subsidiaries on a consolidated
basis.          “Total Commitment” means the sum of (a) the Revolving Committed
Amount plus (b) the total committed amount under the Multi-Year Credit
Agreement, in each case as such amounts may be reduced pursuant to the terms of
this Credit Agreement and the Multi-Year Credit Agreement, respectively.    
     “Total Utilization” means, as of any date, the sum of the principal amounts
of (a) Loans outstanding under this Credit Agreement on such date plus (b) LOC
Obligations outstanding under this Credit Agreement on such date plus (c) loans
outstanding under the Multi-Year Credit Agreement on such date plus (d) the sum,
without duplication, of the stated amounts of all letters of credit, if any,
outstanding on such date under the Multi-Year Credit Agreement plus all drawn
but unreimbursed amounts on such date under such letters of credit.    
     “Utilization Fees” means the fees payable to the Lenders pursuant to
Section 3.4(b).          “Voting Stock” means all classes of the Capital Stock
of such Person then outstanding and normally entitled to vote in the election of
directors (or similar governing authority).

     1.2 Computation of Time Periods and Other Definitional Provisions.

     For purposes of computation of periods of time hereunder, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.

     1.3 Accounting Terms.

     Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of GAAP applied on a basis consistent with the most recent
annual or quarterly financial statements delivered pursuant to Section 7.1 (or,
prior to the delivery of the first financial statements pursuant to Section 7.1,
consistent with the financial statements delivered pursuant to Section 5.1(d));
provided, however, if (a) the Borrower shall object to determining such
compliance on such basis at the time of delivery of such financial statements
due to any change in GAAP or the rules promulgated with respect thereto or
(b) the Administrative Agent or the Required Lenders shall so object in writing
within 30 days after delivery of such financial statements, then such
calculations shall be made on a basis consistent with GAAP as in effect as of
the date of the most recent financial statements delivered by the Borrower to
the Lenders to which no such objection shall have been made.

15



--------------------------------------------------------------------------------



 



     1.4 Time.

     All references to time herein shall be references to Eastern Standard Time
or Eastern Daylight time, as the case may be, unless specified otherwise.

     1.5 References to Agreements and Requirement of Laws.

     Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

SECTION 2

CREDIT FACILITIES

     2.1 Loans.



       (a) Loan Commitment. Subject to the terms and conditions set forth
herein, including but not limited to Section 5.2, each Lender severally agrees
to make revolving loans (each a “Loan” and collectively the “Loans”) to the
Borrower, in Dollars, at any time and from time to time, during the period from
and including the Effective Date to but not including the Maturity Date (or such
earlier date if the Revolving Committed Amount has been terminated as provided
herein); provided, however, that (i) the sum of the aggregate amount of Loans
outstanding plus the aggregate amount of LOC Obligations outstanding shall not
exceed the Revolving Committed Amount and (ii) with respect to each individual
Lender, the Lender’s pro rata share of outstanding Loans plus such Lender’s pro
rata share of outstanding LOC Obligations shall not exceed such Lender’s
Commitment Percentage of the Revolving Committed Amount. Subject to the terms of
this Credit Agreement (including Section 3.3), the Borrower may borrow, repay
and reborrow Loans.          (b) Method of Borrowing for Loans. By no later than
11:00 a.m. (i) on the date of the requested borrowing of Loans that will be Base
Rate Loans or (ii) three Business Days prior to the date of the requested
borrowing of Loans that will be Eurodollar Loans, the Borrower shall provide
telephonic notice to the Administrative Agent, followed promptly by a written
Notice of Borrowing in the form of Exhibit 2.1(b) (which may be submitted by
telecopy), each of such telephonic notice and such written Notice of Borrowing
setting forth (A) the amount requested, (B) whether such Loans shall accrue
interest at the Base Rate or the Adjusted Eurodollar Rate, (C) with respect to
Loans that will be Eurodollar Loans, the Interest Period applicable thereto and
(D) certification that the Borrower has complied in all respects with
Section 5.2.          (c) Funding of Loans. Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly inform the Lenders as to the
terms thereof. Each Lender shall make its Commitment Percentage of the requested
Loans available to the Administrative Agent by 1:00 p.m. on the date specified
in the Notice of Borrowing by deposit, in Dollars, of immediately available
funds at the Agency Services Address. The amount of the requested Loans will
then be made available to the Borrower by the Administrative Agent as directed
by the Borrower, to the extent the amount of such Loans are made available to
the Administrative Agent.          No Lender shall be responsible for the
failure or delay by any other Lender in its obligation to make Loans hereunder;
provided, however, that the failure of any Lender to fulfill its obligations
hereunder shall not relieve any other Lender of its obligations hereunder.
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of any such Loan that such Lender does not intend to make available to
the Administrative Agent its portion of the Loans to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on the date of such Loans, and the Administrative
Agent in reliance upon such assumption, may (in its sole discretion but without

16



--------------------------------------------------------------------------------



 





  any obligation to do so) make available to the Borrower a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent, the Administrative Agent shall be able to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount upon the Administrative Agent’s demand therefor, the
Administrative Agent will promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a per annum rate equal to (i) from the
Borrower at the applicable rate for such Loan pursuant to the Notice of
Borrowing or (ii) from such Lender, at a rate per annum equal to, during the
period to but excluding the date two Business Days after demand therefor, the
Federal Funds Rate, and, thereafter, the Base Rate plus two percent (2%) per
annum.          (d) Reductions of Revolving Committed Amount. Upon at least
three Business Days’ prior written notice, the Borrower shall have the right to
permanently reduce, without premium or penalty, all or part of the aggregate
unused amount of the Revolving Committed Amount at any time or from time to
time; provided that (i) each partial reduction shall be in an aggregate amount
at least equal to $5,000,000 and in integral multiples of $1,000,000 above such
amount and (ii) no reduction shall be made which would reduce the Revolving
Committed Amount to an amount less than the aggregate amount of outstanding
Loans plus the aggregate amount of outstanding LOC Obligations. Any reduction in
(or termination of) the Revolving Committed Amount pursuant to this
Section 2.1(d) shall be permanent and may not be reinstated. The Administrative
Agent shall immediately notify the Lenders of any reduction in the Revolving
Committed Amount pursuant to this Section 2.1(d).          (e) Notes. The Loans
made by each Lender shall be evidenced by a duly executed promissory note of the
Borrower to each Lender in substantially the form of Exhibit 2.1(e).

     2.2 Letter of Credit Subfacility.



       (a) The Letter of Credit Commitment.



       (i) Subject to the terms and conditions set forth herein (including the
definition of LOC Committed Amount which as of the Closing Date is zero dollars)
and other terms and conditions that the Issuing Lender may reasonably require,
(A) the Issuing Lender agrees, in reliance upon the agreements of the Lenders
set forth in this Section 2.2, from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue standby Letters of Credit in Dollars for the account of the Borrower or,
subject to the terms of Section 2.2(j), certain Subsidiaries of the Borrower,
and to amend Letters of Credit previously issued by it, in each case in
accordance with subsection (b) below and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or,
subject to the terms of Section 2.2(j), certain Subsidiaries of the Borrower;
provided, however, that after giving effect to the issuance of any Letter of
Credit (1) the sum of the aggregate principal amount of outstanding Loans plus
the aggregate principal amount of outstanding LOC Obligations shall not exceed
the Revolving Committed Amount, (2) with respect to each individual Lender, the
sum of the aggregate principal amount of outstanding Loans of such Lender plus
such Lender’s pro rata share of the aggregate amount of LOC Obligations shall
not exceed such Lender’s Commitment Percentage of the Revolving Committed Amount
and (3) the aggregate principal amount of outstanding LOC Obligations shall not
at any time exceed the LOC Committed Amount. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.          (ii) The
Issuing Lender shall not issue or amend any Letter of Credit if:



       (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing

17



--------------------------------------------------------------------------------



 





  such Letter of Credit, or any Requirement of Law applicable to the Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Issuing Lender shall
prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;



       (B) the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date;



       (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;



       (D) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Lender; or



       (E) such Letter of Credit is in an initial amount less than $100,000
(unless otherwise agreed to by the Issuing Lender), is to be used for a purpose
other than as permitted by Section 7.10, or is denominated in a currency other
than Dollars.



           (iii) The Issuing Lender shall be under no obligation to amend any
Letter of Credit if (A) the Issuing Lender would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.



          (b) Procedures for Issuance and Amendment of Letters of Credit.



       (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Issuing Lender (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Authorized Officer of the Borrower. The
Letter of Credit Application must be received by the Issuing Lender and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Issuing Lender may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as applicable. In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the Issuing Lender: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day), (B) the amount
thereof, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder and (G) such
other matters as the Issuing Lender may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the Issuing Lender (1) the
Letter of Credit to be amended, (2) the proposed date of amendment thereof
(which shall be a Business Day), (3) the nature of the proposed amendment and
(4) such other matters as the Issuing Lender may require.          (ii) Promptly
after receipt of any Letter of Credit Application, the Issuing Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Upon receipt by the Issuing Lender of
confirmation from the Administrative Agent that the requested issuance or

18



--------------------------------------------------------------------------------



 





  amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, the Issuing Lender shall, on the requested
date, issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Issuing Lender’s usual and customary business practices.          (iii) Promptly
after its delivery of any Letter of Credit or any amendment to a Letter of
Credit to an advising bank with respect thereto or to the beneficiary thereof,
the Issuing Lender will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.



          (c) Participations. Each Lender, upon issuance of a Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any collateral relating thereto, in each case in an amount equal to its
Commitment Percentage of the obligations under such Letter of Credit and be
obligated to pay to the Issuing Lender therefor and discharge when due, its
Commitment Percentage of the obligations arising under such Letter of Credit.  
          (d) Reimbursement.



       (i) In the event of any drawing under any Letter of Credit, the Issuing
Lender will promptly notify the Borrower in writing. The Borrower shall
reimburse the Issuing Lender on the day of drawing under any Letter of Credit
either with the proceeds of a Loan obtained hereunder or otherwise in
immediately available funds. If the Borrower shall fail to reimburse the Issuing
Lender as provided hereinabove, the unreimbursed amount of such drawing shall
bear interest at a per annum rate equal to the Base Rate plus two percent (2%).
         (ii) Subsequent to a drawing under any Letter of Credit, unless the
Borrower shall immediately notify the Issuing Lender of its intent to otherwise
reimburse the Issuing Lender, the Borrower shall be deemed to have requested a
Loan at the Base Rate in the amount of the drawing as described herein, the
proceeds of which will be used to satisfy the reimbursement obligations. On any
day on which the Borrower shall be deemed to have requested a Loan borrowing to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Lenders that a Loan has been deemed requested in connection
with a drawing under a Letter of Credit, in which case a Loan borrowing
comprised solely of Base Rate Loans (each such borrowing, a “Mandatory
Borrowing”) shall be immediately made from all Lenders (without giving effect to
any termination of the Commitments pursuant to Section 9.2 or otherwise) not
later than 1:00 p.m. on the Business Day such notice by the Administrative Agent
is received if such notice is received before 12:00 Noon, otherwise such payment
shall be made at or before 2:00 p.m. on the next succeeding Business Day. Each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the L/C Issuer pro rata based on each Lender’s respective
Commitment Percentage and the proceeds thereof shall be paid directly to the
Issuing Lender for application to the respective LOC Obligations. Each Lender
hereby irrevocably agrees to make such Loans immediately upon any such request
or deemed request on account of each such Mandatory Borrowing in the amount and
in the manner specified in the preceding sentence and on the same such date
notwithstanding (A) the amount of Mandatory Borrowing may not comply with the
minimum amount for borrowings of Loans otherwise required hereunder, (B) the
failure of any conditions specified in Section 5.2 to have been satisfied,
(C) the existence of a Default or an Event of Default, (D) the failure of any
such request or deemed request for Loans to be made by the time otherwise
required hereunder, (E) the date of such Mandatory Borrowing, or (F) any
reduction in the Revolving Committed Amount or any termination of the
Commitments.          (iii) In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower or any other Credit Party), then each Lender
hereby agrees that it shall forthwith fund (as of the date the Mandatory

19



--------------------------------------------------------------------------------



 





  Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase) its
Participation Interest in the outstanding LOC Obligations; provided, that in the
event any Lender shall fail to fund its Participation Interest on the day the
Mandatory Borrowing would otherwise have occurred, then the amount of such
Lender’s unfunded Participation Interest therein shall bear interest payable to
the Issuing Lender upon demand, at the rate equal to, if paid within two
Business Days of such date, the Federal Funds Rate, and thereafter at a rate
equal to the Base Rate. Simultaneously with the making of each such payment by a
Lender to the Issuing Lender, such Lender shall, automatically and without any
further action on the part of the Issuing Lender or such Lender, acquire a
participation in an amount equal to such payment (excluding the portion of such
payment constituting interest owing to the Issuing Lender) in the related
unreimbursed drawing portion of the LOC Obligation and in the interest thereon
and shall have a claim against the Borrower and the other Credit Parties with
respect thereto. Any payment by the Lenders pursuant to this clause (iii) shall
not relieve or otherwise impair the obligations of the Borrower or any Credit
Party to reimburse the Issuing Lender under a Letter of Credit.



       (e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Lender for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Credit Agreement under all circumstances, including the following:



       (i) any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other agreement or instrument relating thereto;    
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Lender or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;          (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;          (iv) any payment by the Issuing Lender
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit; or any payment
made by the Issuing Lender under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Bankruptcy Code; or          (v) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower.



  The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.          (f) Role
of Issuing Lender. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the Issuing Lender shall not have any
responsibility to obtain any

20



--------------------------------------------------------------------------------



 





  document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Issuing Lender, any Agent-Related
Person nor any of the respective correspondents, participants or assignees of
the Issuing Lender shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable, (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Issuing Lender, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the Issuing Lender, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.2(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the Issuing Lender, and the Issuing Lender may
be liable to the Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the Issuing Lender’s willful misconduct or
gross negligence or the Issuing Lender’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation and the Issuing Lender shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.          (g) Cash Collateral. If,
as of the Letter of Credit Expiration Date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then aggregate principal amount of all LOC
Obligations (in an amount equal to such aggregate principal amount determined as
of the Letter of Credit Expiration Date). The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.    
     (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
the Issuing Lender and the Borrower when a Letter of Credit is issued, the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Requirement of Law & Practice (or such later version
thereof as may be in effect at the time of issuance) and the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce (the “ICC”) at the time of issuance
(including the ICC decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Letter of Credit.          (i) Conflict with Letter of Credit
Application. In the event of any conflict between the terms hereof and the terms
of any Letter of Credit Application, the terms hereof shall control.    
     (j) Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Credit Agreement and any LOC
Document, a Letter of Credit issued hereunder may contain a statement to the
effect that such Letter of Credit is issued for the account of a Subsidiary of
the Borrower; provided that notwithstanding such statement, the Borrower shall
be the actual account party for all purposes of this Credit Agreement for such
Letter of Credit and such statement shall not affect the Borrower’s
reimbursement obligations hereunder with respect to such Letter of Credit.

21



--------------------------------------------------------------------------------



 





       (k) Indemnification of Issuing Lender.



       (i) In addition to its other obligations under this Credit Agreement, the
Credit Parties hereby agree to protect, indemnify, pay and hold the Issuing
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable Attorney
Costs) that the Issuing Lender may incur or be subject to as a consequence,
direct or indirect, of (A) the issuance of any Letter of Credit or (B) the
failure of the Issuing Lender to honor a drawing under a Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority (all such acts
or omissions, herein called “Government Acts”).          (ii) As between the
Credit Parties and the Issuing Lender, the Credit Parties shall assume all risks
of the acts, omissions or misuse of any Letter of Credit by the beneficiary
thereof. In the absence of gross negligence or willful misconduct, the Issuing
Lender shall not be responsible for: (A) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (B) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; (D) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (G) any consequences
arising from causes beyond the control of the Issuing Lender, including, without
limitation, any Government Acts. None of the above shall affect, impair, or
prevent the vesting of the Issuing Lender’s rights or powers hereunder.    
     (iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put the Issuing
Lender under any resulting liability to the Borrower or any other Credit Party.
It is the intention of the parties that this Credit Agreement shall be construed
and applied to protect and indemnify the Issuing Lender against any and all
risks involved in the issuance of the Letters of Credit, all of which risks are
hereby assumed by the Credit Parties, including, without limitation, any and all
risks of the acts or omissions, whether rightful or wrongful, of any present or
future Government Acts. The Issuing Lender shall not, in any way, be liable for
any failure by the Issuing Lender or anyone else to pay any drawing under any
Letter of Credit as a result of any Government Acts or any other cause beyond
the control of the Issuing Lender.          (iv) Nothing in this subsection
(l) is intended to limit the reimbursement obligation of the Credit Parties
contained in this Section 2.2. The obligations of the Credit Parties under this
subsection (l) shall survive the termination of this Credit Agreement. No act or
omission of any current or prior beneficiary of a Letter of Credit shall in any
way affect or impair the rights of the Issuing Lender to enforce any right,
power or benefit under this Credit Agreement.



       (l) Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.

22



--------------------------------------------------------------------------------



 



     2.3 Continuations and Conversions.

     Subject to the terms below, the Borrower shall have the option, on any
Business Day, to continue existing Eurodollar Loans for a subsequent Interest
Period, to convert Base Rate Loans into Eurodollar Loans or to convert
Eurodollar Loans into Base Rate Loans. By no later than 11:00 a.m. (a) on the
date of the requested conversion of a Eurodollar Loan to a Base Rate Loan or
(b) three Business Days prior to the date of the requested continuation of a
Eurodollar Loan or conversion of a Base Rate Loan to a Eurodollar Loan, the
Borrower shall provide telephonic notice to the Administrative Agent, followed
promptly by a written Notice of Continuation/Conversion, in the form of Exhibit
2.3 setting forth (i) whether the Borrower wishes to continue or convert such
Loans and (ii) if the request is to continue a Eurodollar Loan or convert a Base
Rate Loan to a Eurodollar Loan, the Interest Period applicable thereto.
Notwithstanding anything herein to the contrary, (A) except as provided in
Section 3.11, Eurodollar Loans may only be continued or converted into Base Rate
Loans on the last day of the Interest Period applicable thereto, (B) Eurodollar
Loans may not be continued nor may Base Rate Loans be converted into Eurodollar
Loans during the existence and continuation of a Default or an Event of Default
and (C) any request to continue a Eurodollar Loan that fails to comply with the
terms hereof or any failure to request a continuation of a Eurodollar Loan at
the end of an Interest Period shall constitute a conversion to a Base Rate Loan
on the last day of the applicable Interest Period.

     2.4 Minimum Amounts.

     Each request for a borrowing, conversion or continuation shall be subject
to the requirements that (a) each Eurodollar Loan shall be in a minimum amount
of $5,000,000 and in integral multiples of $1,000,000 in excess thereof, (b)
each Base Rate Loan shall be in a minimum amount of the lesser of $5,000,000
(and integral multiples of $1,000,000 in excess thereof) or the remaining amount
available under the Revolving Committed Amount and (c) no more than ten
(10) Eurodollar Loans shall be outstanding hereunder at any one time. For the
purposes of this Section 2.4, all Eurodollar Loans with the same Interest
Periods that begin and end on the same date shall be considered as one
Eurodollar Loan, but Eurodollar Loans with different Interest Periods, even if
they begin on the same date, shall be considered as separate Eurodollar Loans.

SECTION 3

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

     3.1 Interest.



       (a) Interest Rate. Subject to Section 3.1(b), all Base Rate Loans shall
accrue interest at the Base Rate and all Eurodollar Loans shall accrue interest
at the Adjusted Eurodollar Rate.          (b) Default Rate of Interest. Upon the
occurrence, and during the continuation, of an Event of Default, the principal
of and, to the extent permitted by law, interest on the Loans and any other
amounts owing hereunder or under the other Credit Documents (including without
limitation fees and expenses) shall bear interest, payable on demand, at a per
annum rate equal to 2% plus the rate which would otherwise be applicable (or if
no rate is applicable, then the Base Rate plus two percent (2%) per annum).    
     (c) Interest Payments. Interest on Loans shall be due and payable in
arrears on each Interest Payment Date. If an Interest Payment Date falls on a
date which is not a Business Day, such Interest Payment Date shall be deemed to
be the next succeeding Business Day, except that in the case of Eurodollar Loans
where the next succeeding Business Day falls in the next succeeding calendar
month, then on the next preceding Business Day.

     3.2 Place and Manner of Payments.

     All payments of principal, interest, fees, expenses and other amounts to be
made by a Credit Party under this Credit Agreement shall be made unconditionally
and without any setoff, deduction, counterclaim, defense, recoupment or
withholding of any kind and received not later than 2:00 p.m. on the date when
due, in Dollars and in immediately available funds, by the Administrative Agent
at the Agency Services Address. Payments received after such time shall

23



--------------------------------------------------------------------------------



 



be deemed to have been received on the next Business Day. The Borrower shall, at
the time it makes any payment under this Credit Agreement, specify to the
Administrative Agent the Loans, Letters of Credit, fees or other amounts payable
by the Borrower hereunder to which such payment is to be applied (and in the
event that it fails to specify, or if such application would be inconsistent
with the terms hereof, the Administrative Agent shall, subject to Section 3.7,
distribute such payment to the Lenders in such manner as the Administrative
Agent may reasonably deem appropriate). The Administrative Agent will distribute
such payments to the Lenders on the same Business Day if any such payment is
received at or before 2:00 p.m.; otherwise the Administrative Agent will
distribute such payment to the Lenders on the next succeeding Business Day.
Whenever any payment hereunder shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day (subject to accrual of interest and fees for the period of such
extension), except that, in the case of Eurodollar Loans, if the extension would
cause the payment to be made in the next following calendar month, then such
payment shall instead be made on the next preceding Business Day.

     3.3 Prepayments.



       (a) Voluntary Prepayments. The Borrower shall have the right to prepay
Loans in whole or in part from time to time without premium or penalty;
provided, however, that (i) Eurodollar Loans may only be prepaid on three
Business Days’ prior written notice to the Administrative Agent and any
prepayment of Eurodollar Loans will be subject to Section 3.14, (ii) each such
partial prepayment of Eurodollar Loans shall be in the minimum principal amount
of $5,000,000 and integral multiples of $1,000,000 and (iii) each such partial
prepayment of Base Rate Loans shall be in the minimum principal amount of
$5,000,000 and integral multiples of $1,000,000. Amounts prepaid pursuant to
this Section 3.3(a) shall be applied as the Borrower may elect; however, if the
Borrower fails to specify, such prepayment will be applied in the manner set
forth in Section 3.3(c) below.          (b) Mandatory Prepayments. If at any
time the sum of the aggregate amount of Loans outstanding plus LOC Obligations
outstanding exceeds the Revolving Committed Amount, the Borrower shall
immediately make a principal payment to the Administrative Agent in the manner
and in an amount such that the sum of the aggregate amount of Loans outstanding
plus LOC Obligations outstanding is less than or equal to the Revolving
Committed Amount.          (c) Application of Prepayments. All amounts paid
pursuant to Section 3.3(a), if the Borrower has not otherwise elected an
application of such amounts, and all amounts required to be prepaid pursuant to
Section 3.3(b) shall be applied first to Loans and second to a cash collateral
account in respect of LOC Obligations. Within the parameters of the applications
set forth above, prepayments shall be applied first to Base Rate Loans and then
to Eurodollar Loans in direct order of Interest Period maturities. All
prepayments hereunder shall be subject to Section 3.14.

     3.4 Fees.



       (a) Facility Fees. In consideration of the Revolving Committed Amount
being made available by the Lenders hereunder, the Borrower agrees to pay to the
Administrative Agent, for the pro rata benefit of each Lender (based on such
Lender’s Commitment Percentage of the Revolving Committed Amount), a per annum
fee equal to the Applicable Percentage for Facility Fees (the “Facility Fees”).
The Facility Fees shall commence to accrue on the Effective Date and shall be
due and payable in arrears on the last Business Day of each fiscal quarter of
the Borrower (as well as on the Maturity Date and on any date that the Revolving
Committed Amount is reduced) for the immediately preceding fiscal quarter (or
portion thereof), beginning with the first of such dates to occur after the
Closing Date.          (b) Utilization Fees.



       (i) For each day that Total Utilization exceeds an amount equal to fifty
percent (50%) of the Total Commitment, the Borrower shall pay to the
Administrative Agent, for the pro rata benefit of each Lender (based on such
Lender’s Commitment Percentage), a per annum fee equal to (A) .250% multiplied
by (B) the sum of the principal amount of Loans outstanding on such day plus the
principal amount of LOC Obligations outstanding on such day (the “Utilization
Fees”).

24



--------------------------------------------------------------------------------



 





       (ii) The Utilization Fees, if any, shall commence to accrue on the
Effective Date and shall be due and payable in arrears on the last Business Day
of each fiscal quarter of the Borrower (as well as on the Maturity Date, on any
date that the Revolving Committed Amount is reduced and on any date that the
commitments of the Lenders under the Multi-Year Credit Agreement are reduced)
for the immediately preceding fiscal quarter (or portion thereof), beginning
with the first of such dates to occur after the Closing Date.



       (c) Letter of Credit Fees.



       (i) Letter of Credit Fees. In consideration of the issuance of Letters of
Credit hereunder, the Borrower agrees to pay to the Administrative Agent, for
the pro rata benefit of each Lender (based on each Lender’s Commitment
Percentage), a per annum fee (the “Letter of Credit Fees”) equal to the
Applicable Percentage for the Letter of Credit Fees on the average daily maximum
amount available to be drawn under each such Letter of Credit from the date of
issuance to the date of expiration. The Letter of Credit Fees will be payable in
arrears on the last Business Day of each fiscal quarter of the Borrower (as well
as on the Maturity Date) for the immediately preceding fiscal quarter (or
portion thereof), beginning with the first of such dates to occur after the
Closing Date.



       (ii) Issuing Lender Fees. The Borrower shall pay directly to the Issuing
Lender for its own account a fronting fee with respect to each Letter of Credit
in an amount equal to 0.125% times the daily maximum amount available to be
drawn under such Letter of Credit (the “L/C Fronting Fee”). The L/C Fronting Fee
shall be computed on a quarterly basis in arrears and shall be due and payable
on the last Business Day of each fiscal quarter of the Borrower (as well as on
the Letter of Credit Expiration Date) for the fiscal quarter (or portion
thereof) then ending, beginning with the first of such dates to occur after the
issuance of such Letter of Credit. In addition, the Borrower shall pay directly
to the Issuing Lender for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the Issuing Lender relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.



       (d) Other Fees. The Borrower agrees to pay (i) to the Administrative
Agent, for its own account, an annual fee and (ii) to the Administrative Agent,
for the account of each of the Lenders, upfront fees on the Closing Date, in
each case in accordance with the terms of the Fee Letter.

     3.5 Payment in full at Maturity.

     On the Maturity Date, the entire outstanding principal balance of all Loans
and all LOC Obligations, together with accrued but unpaid interest and all other
sums owing with respect thereto, shall be due and payable in full, unless
accelerated sooner pursuant to Section 9.

     3.6 Computations of Interest and Fees.



       (a) Except for Base Rate Loans that are based upon the Prime Rate, in
which case interest shall be computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be, all computations of
interest and fees hereunder shall be made on the basis of the actual number of
days elapsed over a year of 360 days. Interest shall accrue from and include the
date of borrowing (or continuation or conversion) but exclude the date of
payment.



       (b) It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any

25



--------------------------------------------------------------------------------



 





  obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Credit Agreement, under the Notes or otherwise, exceed the
maximum nonusurious amount permissible under applicable law. If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this paragraph and
such documents shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrower or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal amount of the Loans. The right
to demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to accelerate the payment of any
interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

     3.7 Pro Rata Treatment.

     Except to the extent otherwise provided herein:



       (a) Loans. Each Loan borrowing (including, without limitation, each
Mandatory Borrowing), each payment or prepayment of principal of any Loan, each
payment of fees (other than the Issuing Lender Fees retained by the Issuing
Lender for its own account and the Administrative Fees retained by the
Administrative Agent for its own account), each reduction of the Revolving
Committed Amount, and each conversion or continuation of any Loan, shall (except
as otherwise provided in Section 3.11) be allocated pro rata among the relevant
Lenders in accordance with the respective Commitment Percentages of such Lenders
(or, if the Commitments of such Lenders have expired or been terminated, in
accordance with the respective principal amounts of the outstanding Loans and
Participation Interests of such Lenders); provided that, if any Lender shall
have failed to pay its applicable pro rata share of any Loan, then any amount to
which such Lender would otherwise be entitled pursuant to this subsection
(a) shall instead be payable to the Administrative Agent until the share of such
Loan not funded by such Lender has been repaid; provided further, that in the
event any amount paid to any Lender pursuant to this subsection (a) is rescinded
or must otherwise be returned by the Administrative Agent, each Lender shall,
upon the request of the Administrative Agent, repay to the Administrative Agent
the amount so paid to such Lender, with interest for the period commencing on
the date such payment is returned by the Administrative Agent until the date the
Administrative Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Base Rate plus two percent
(2%) per annum; and



       (b) Letters of Credit. Each payment of unreimbursed drawings in respect
of LOC Obligations shall be allocated to each LOC Participant pro rata in
accordance with its Commitment Percentage; provided that, if any LOC Participant
shall have failed to pay its applicable pro rata share of any drawing under any
Letter of Credit, then any amount to which such LOC Participant would otherwise
be entitled pursuant to this subsection (b) shall instead be payable to the
Issuing Lender until the share of such unreimbursed drawing not funded by such
Lender has been repaid; provided further, that in the event any amount paid to
any LOC Participant pursuant to this subsection (b) is rescinded or must
otherwise be returned by the Issuing Lender, each LOC Participant shall, upon
the request of the Issuing Lender, repay to the Administrative Agent for the
account of the Issuing Lender the amount so paid to such LOC Participant, with
interest for the period commencing on the date such payment is returned by the
Issuing Lender until the date the Issuing Lender receives such repayment at a
rate per annum equal to, during the period to but excluding the date two
Business Days after such request, the Federal Funds Rate, and thereafter, the
Base Rate plus two percent (2%) per annum.

26



--------------------------------------------------------------------------------



 



     3.8 Sharing of Payments.

     The Lenders agree among themselves that, except to the extent otherwise
provided herein, in the event that any Lender shall obtain payment in respect of
any Loan, unreimbursed drawing with respect to any LOC Obligations or any other
obligation owing to such Lender under this Credit Agreement through the exercise
of a right of setoff, banker’s lien or counterclaim, or pursuant to a secured
claim under Section 506 of the Bankruptcy Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided for
in this Credit Agreement, such Lender shall promptly pay in cash or purchase
from the other Lenders a participation in such Loans, LOC Obligations, and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by payment in cash or a repurchase of a participation
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrower agrees that any
Lender so purchasing such a participation may, to the fullest extent permitted
by law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan, LOC Obligation or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender or the Administrative Agent shall fail to remit to any other
Lender an amount payable by such Lender or the Administrative Agent to such
other Lender pursuant to this Credit Agreement on the date when such amount is
due, such payments shall be made together with interest thereon for each date
from the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 3.8 applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders under this Section 3.8 to share in the benefits of any
recovery on such secured claim.

     3.9 Capital Adequacy.



       (a) If, after the date thereof, the adoption or the becoming effective
of, or any change in, any law, rule or regulation or other Requirement of Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by any Lender (or its Lending Office) therewith, has or
would have the effect of reducing the rate of return on the capital or assets of
such Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time within 10 days of demand of such Lender setting forth in
reasonable detail such change in law and the calculation of such reduced rate of
return (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such reduction.



       (b) The Borrower shall not be required to compensate a Lender pursuant to
this Section 3.9 for any additional amounts incurred more than 180 days prior to
the date that such Lender notifies the Borrower of the change in law giving rise
to such additional amounts and of such Lender’s intention to claim compensation
therefor.

     3.10 Inability To Determine Interest Rate.

     If the Administrative Agent determines (which determination shall be
conclusive and binding upon the Borrower) in connection with any request for a
Eurodollar Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the applicable offshore Dollar market
for the applicable amount and Interest Period of such Eurodollar Loan,
(b) adequate and reasonable means do not exist for determining the Eurodollar
Rate for such Eurodollar Loan, or (c) the Eurodollar Rate for such Eurodollar
Loan does not adequately and fairly reflect the cost to the Lenders of funding
such Eurodollar Loan, the Administrative Agent will promptly

27



--------------------------------------------------------------------------------



 



notify the Borrower and all the Lenders. Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Loans shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending Notice of Borrowing or Notice of
Continuation/Conversion with respect to Eurodollar Loans or, failing that, will
be deemed to have converted such request into a request for a borrowing of or
conversion into a Base Rate Loan in the amount specified therein. The
Administrative Agent will withdraw such determination pursuant to this
Section 3.10 promptly as circumstances allow and no such suspension shall affect
the Eurodollar Rate for any Eurodollar Loan outstanding at the time such
suspension is imposed.

     3.11 Illegality.

     If any Requirement of Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Eurodollar Loans, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), convert all Eurodollar Loans of such Lender to Base Rate Loans, either
on the last day of the Interest Period thereof, if such Lender may lawfully
continue to maintain such Eurodollar Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Loans. Upon any
such conversion, the Borrower shall also pay interest on the amount so
converted, together with any amounts due with respect thereto pursuant to
Section 3.14. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.

     3.12 Requirements of Law.



       (a) If, after the date hereof, as a result of the introduction of or any
change in, or in the interpretation of, any Requirement of Law, or a Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurodollar Loans or (as the
case may be) issuing or participating in Letters of Credit, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.13 shall govern) and (ii) reserve requirements utilized in the
determination of the Eurodollar Rate), then from time to time, within 10 days of
demand of such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction in yield.          (b) Each
Lender shall promptly notify the Borrower and the Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section 3.12 and will
designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the reasonable
judgment of such Lender, be otherwise materially disadvantageous to it. Any
Lender claiming compensation under this Section 3.12 shall furnish to the
Borrower and the Administrative Agent a statement setting forth in reasonable
detail the additional amount or amounts to be paid to it hereunder which shall
be conclusive absent manifest error.          (c) The Borrower shall not be
required to compensate a Lender pursuant to this Section 3.12 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower of the change of law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor.

     3.13 Taxes.



       (a) Any and all payments by a Credit Party to or for the account of the
Administrative Agent or any Lender under any Credit Document shall be made free
and clear of and without deduction for any and all present or future income,
stamp or other taxes, duties, levies, imposts, deductions, assessments,

28



--------------------------------------------------------------------------------



 





  fees, withholdings or similar charges, and all liabilities with respect
thereto, but excluding, in the case of the Administrative Agent and each Lender,
taxes imposed on or measured by its net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains its Lending Office (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If a Credit Party shall be required by any Requirement of Law to
deduct any Taxes from or in respect of any sum payable under any Credit Document
to the Administrative Agent or any Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.13(a)),
the Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Credit Party
shall make such deductions, (iii) such Credit Party shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Requirements of Law, and (iv) within 30 days after the date of
such payment, such Credit Party shall furnish to the Administrative Agent (which
shall forward the same to such Lender) the original or a certified copy of a
receipt evidencing payment thereof. Notwithstanding the foregoing, no additional
sums shall be payable pursuant to this Section 3.13(a) with respect to Taxes
(A) that are attributable to a Lender’s failure to comply with Section 3.13(e)
or (B) that are United States withholding taxes imposed on amounts payable to
such Lender at the time the Lender becomes a party to this Credit Agreement.    
     (b) In addition, each Credit Party agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Credit
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Credit Document (hereinafter
referred to as “Other Taxes”).          (c) If a Credit Party shall be required
to deduct or pay any Taxes or Other Taxes from or in respect of any sum payable
under any Credit Document to the Administrative Agent or any Lender, such Credit
Party shall also pay to the Administrative Agent (for the account of such
Lender) or to such Lender, at the time interest is paid, such additional amount
that such Lender specifies as necessary to preserve the after-tax yield (after
factoring in all taxes, including taxes imposed on or measured by net income)
such Lender would have received if such Taxes or Other Taxes had not been
imposed.          (d) Each Credit Party agrees to indemnify the Administrative
Agent and each Lender for (i) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.13(d)) paid by the Administrative Agent and
such Lender, (ii) amounts payable under Section 3.13(c) and (iii) any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.    
     (e) Each Lender that is a “foreign corporation, partnership or trust”
within the meaning of the Code shall deliver to the Administrative Agent, prior
to receipt of any payment subject to withholding under the Code (or after
accepting an assignment of an interest herein), two duly signed completed copies
of either IRS Form W-8BEN or any successor thereto (relating to such Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Lender by a Credit Party pursuant to this Agreement)
or IRS Form W-8ECI or any successor thereto (relating to all payments to be made
to such Lender by a Credit Party pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Lender is entitled to an exemption from, or reduction of, U.S. withholding tax.
Thereafter and from time to time, each such Lender shall (i) promptly submit to
the Administrative Agent such additional duly completed and signed copies of one
of such forms (or such successor forms as shall be adopted from time to time by
the relevant United States taxing authorities) as may then be available under
then current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Lender by a Credit Party pursuant to this
Agreement, (ii) promptly notify the Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and
(iii) take

29



--------------------------------------------------------------------------------



 





  such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any Requirement of Law that the
Credit Parties make any deduction or withholding for taxes from amounts payable
to such Lender. If such Lender fails to deliver the above forms or other
documentation, then the Administrative Agent may withhold from any interest
payment to such Lender an amount equivalent to the applicable withholding tax
imposed by Sections 1441 and 1442 of the Code, without reduction. If any
Governmental Authority asserts that the Administrative Agent did not properly
withhold any tax or other amount from payments made in respect of such Lender,
such Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 3.13(e), and costs and
expenses (including Attorney Costs) of the Administrative Agent. The obligation
of the Lenders under this Section 3.13(e) shall survive the payment of all
Obligations and the resignation or replacement of the Administrative Agent.    
     (f) For any period with respect to which a Lender required to do so has
failed to provide the Borrower and the Administrative Agent with the appropriate
form pursuant to Section 3.13(e) (unless such failure is due to a change in
treaty, law or regulation occurring subsequent to that date on which a form
originally was required to be provided), such Lender shall not be entitled to
indemnification under Section 3.13(a) or 3.13(b) with respect to Taxes imposed
by the United States of America; provided however, that should a Lender that is
otherwise exempt from withholding tax become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrower shall take such steps
as such Lender shall reasonably request to assist such Lender to recover such
Taxes.          (g) If any Credit Party is required to pay any additional
amounts to or for the account of any Lender pursuant to this Section 3.13, then
such Lender shall use reasonable efforts to change the jurisdiction of its
Lending Office so as to eliminate or reduce any such additional payment which
may thereafter accrue if such change, in the judgment of such Lender, is not
otherwise materially disadvantageous to such Lender.          (h) If the
Administrative Agent or any Lender receives a refund with respect to Taxes paid
by the Borrower that, in the good faith judgment of such Lender, is allocable to
such payment, the Administrative Agent or such Lender, respectively, shall
promptly pay the amount of such refund, together with any other amounts paid by
the Borrower in connection with such refunded Taxes to the extent such other
amounts are received by the Administrative Agent or such Lender, to the
Borrower, net of all out-of-pocket expenses of such Lender incurred in obtaining
such refund, provided, however, that the Borrower agrees to promptly return such
refund and such other amounts to the Administrative Agent or such Lender, as
applicable, if it receives notice from the Administrative Agent or such Lender
that the Administrative Agent or such Lender is required to repay such refund to
the applicable taxing authority. The Administrative Agent and each Lender agrees
that it will contest such Taxes or liabilities if the Administrative Agent or
such Lender determined, in its reasonable judgment, that it would not be
disadvantaged or prejudiced as a result of such contest.

     3.14 Compensation.

     Upon the written demand of any Lender, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:



       (a) any continuation, conversion, payment or prepayment of any Eurodollar
Loan on a day other than the last day of the Interest Period for such Eurodollar
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or



       (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert
any Eurodollar Loan on the date or in the amount previously requested or
notified by the Borrower.

The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include (a) any loss incurred by such Lender in connection with the
re-employment of funds prepaid, repaid, not borrowed or paid, as the case

30



--------------------------------------------------------------------------------



 



may be, and the amount of such loss shall be the excess, if any, of (i) interest
or other cost to such Lender of the deposit or other source of funding used to
make any such Eurodollar Loan over (ii) the interest earned (or to be earned) by
such Lender upon the re-lending or other re-employment of the amount of such
Eurodollar Loan for the remainder of its respective Interest Period plus (b) any
other loss of anticipated profits and any loss or expense arising from the
liquidation or re-employment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
plus (c) $250 plus (d) any reasonable out-of-pocket expenses (including Attorney
Costs) incurred and reasonably attributable thereto. Any Lender claiming
compensation under this Section 3.14 shall furnish to the Borrower and the
Administrative Agent a statement setting forth in reasonable detail the
calculations of amounts to be paid hereunder, and the Borrower shall not be
required to compensate a Lender pursuant to this Section 3.14 for any such loss,
cost or expense incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the incurrence of such loss, cost or expense.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.14, each Lender may deem that it funded each Eurodollar Loan made
by it at the Eurodollar Rate for such Eurodollar Loan by a matching deposit or
other borrowing in the applicable offshore Dollar interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded.

     3.15 Determination and Survival of Provisions.

     All determinations by the Administrative Agent or a Lender of amounts owing
under Sections 3.9 through 3.14, inclusive, shall, absent manifest error, be
conclusive and binding on the parties hereto. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods. Section 3.9 through 3.14, inclusive, shall survive the
termination of this Credit Agreement and the payment of all Credit Party
Obligations.

SECTION 4

GUARANTY

     4.1 Guaranty of Payment.

     Subject to Section 4.7 below, each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably guarantees to each Lender, each
Affiliate of Lender that enters into a Hedging Agreement and the Administrative
Agent the prompt payment of the Credit Party Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) and the timely performance of all other obligations under the Credit
Documents and such Hedging Agreements. This Guaranty is a guaranty of payment
and not of collection and is a continuing guaranty and shall apply to all Credit
Party Obligations whenever arising.

     4.2 Obligations Unconditional.

     The obligations of the Guarantors hereunder are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Credit Documents or the Hedging Agreements, or any other agreement
or instrument referred to therein, to the fullest extent permitted by applicable
law, irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor.
Each Guarantor agrees that this Guaranty may be enforced by the Lenders without
the necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to the Notes
or any other of the Credit Documents or any collateral, if any, hereafter
securing the Credit Party Obligations or otherwise and each Guarantor hereby
waives the right to require the Lenders to proceed against the Borrower or any
other Person (including a co-guarantor) or to require the Lenders to pursue any
other remedy or enforce any other right. Each Guarantor further agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor of the Credit Party Obligations for
amounts paid under this Guaranty until such time as the Lenders (and any
Affiliates of Lenders entering into Hedging Agreements) have been paid in full,
all Commitments under the Credit Agreement have been terminated and no Person or
Governmental Authority shall have any right to request any return or
reimbursement of funds from the Lenders in connection with monies received under
the Credit Documents. Each Guarantor further agrees that nothing contained
herein shall prevent the Lenders from

31



--------------------------------------------------------------------------------



 



suing on the Notes or any of the other Credit Documents or any of the Hedging
Agreements or foreclosing its security interest in or Lien on any collateral, if
any, securing the Credit Party Obligations or from exercising any other rights
available to it under this Credit Agreement, the Notes, any other of the Credit
Documents, or any other instrument of security, if any, and the exercise of any
of the aforesaid rights and the completion of any foreclosure proceedings shall
not constitute a discharge of any of any Guarantor’s obligations hereunder; it
being the purpose and intent of each Guarantor that its obligations hereunder
shall be absolute, independent and unconditional under any and all
circumstances. Neither any Guarantor’s obligations under this Guaranty nor any
remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Borrower or by reason of the
bankruptcy or insolvency of the Borrower. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Credit Party
Obligations and notice of or proof of reliance of by the Administrative Agent or
any Lender upon this Guarantee or acceptance of this Guarantee. The Credit Party
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guarantee. All dealings between the Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. The Guarantors further agree to all
rights of set-off and automatic debits as set forth in Section 11.2.

     4.3 Modifications.

     Each Guarantor agrees that (a) all or any part of the collateral, if any,
now or hereafter held for the Credit Party Obligations, if any, may be
exchanged, compromised or surrendered from time to time; (b) the Lenders shall
not have any obligation to protect, perfect, secure or insure any such security
interests, liens or encumbrances now or hereafter held, if any, for the Credit
Party Obligations or the properties subject thereto; (c) the time or place of
payment of the Credit Party Obligations may be changed or extended, in whole or
in part, to a time certain or otherwise, and may be renewed or accelerated, in
whole or in part; (d) the Borrower and any other party liable for payment under
the Credit Documents may be granted indulgences generally; (e) any of the
provisions of the Notes or any of the other Credit Documents may be modified,
amended or waived; (f) any party (including any co-guarantor) liable for the
payment thereof may be granted indulgences or be released; and (g) any deposit
balance for the credit of the Borrower or any other party liable for the payment
of the Credit Party Obligations or liable upon any security therefor may be
released, in whole or in part, at, before or after the stated, extended or
accelerated maturity of the Credit Party Obligations, all without notice to or
further assent by such Guarantor, which shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.

     4.4 Waiver of Rights.

     Each Guarantor expressly waives to the fullest extent permitted by
applicable law: (a) notice of acceptance of this Guaranty by the Lenders and of
all extensions of credit to the Borrower by the Lenders; (b) presentment and
demand for payment or performance of any of the Credit Party Obligations; (c)
protest and notice of dishonor or of default (except as specifically required in
the Credit Agreement) with respect to the Credit Party Obligations or with
respect to any security therefor; (d) notice of the Lenders obtaining, amending,
substituting for, releasing, waiving or modifying any security interest, lien or
encumbrance, if any, hereafter securing the Credit Party Obligations, or the
Lenders’ subordinating, compromising, discharging or releasing such security
interests, liens or encumbrances, if any; and (e) all other notices to which
such Guarantor might otherwise be entitled.

     4.5 Reinstatement.

     The obligations of the Guarantors under this Section 4 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Credit Party Obligations is
rescinded or must be otherwise restored by any holder of any of the Credit Party
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, reasonable Attorney Costs) incurred by
the Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

32



--------------------------------------------------------------------------------



 



     4.6 Remedies.

     The Guarantors agree that, as between the Guarantors, on the one hand, and
the Administrative Agent and the Lenders, on the other hand, the Credit Party
Obligations may be declared to be forthwith due and payable as provided in
Section 9 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 9) notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing such Credit Party
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or such Credit Party
Obligations being deemed to have become automatically due and payable), such
Credit Party Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors.

     4.7 Limitation of Guaranty.

     Notwithstanding any provision to the contrary contained herein or in any of
the other Credit Documents, to the extent the obligations of any Guarantor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state or otherwise and including, without
limitation, the Bankruptcy Code).

     4.8 Rights of Contribution.

     The Credit Parties agree among themselves that, in connection with payments
made hereunder, each Credit Party shall have contribution rights against the
other Credit Parties as permitted under applicable law. Such contribution rights
shall be subordinate and subject in right of payment to the obligations of the
Credit Parties under the Credit Documents and no Credit Party shall exercise
such rights of contribution until all Credit Party Obligations have been paid in
full and the Commitments terminated.

SECTION 5

CONDITIONS PRECEDENT

     5.1 Closing Conditions.

     The obligation of the Lenders to enter into this Credit Agreement and make
the initial Extension of Credit is subject to satisfaction (or waiver) of the
following conditions:



       (a) Executed Credit Documents. Receipt by the Administrative Agent of
duly executed copies of: (i) this Credit Agreement; (ii) the Notes; and
(iii) all other Credit Documents, each in form and substance reasonably
acceptable to the Lenders in their sole discretion.          (b) Authority
Documents. Receipt by the Administrative Agent of the following with respect to
each Credit Party:



       (i) Organizational Documents. Copies of the articles or certificates of
incorporation or other organizational documents of each Credit Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its formation and certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.          (ii) Bylaws. A copy of the bylaws or other
governing documents of each Credit Party certified by a secretary or assistant
secretary of such Credit Party to be true and correct as of the Closing Date.  
       (iii) Resolutions. Copies of resolutions of the Board of Directors or
other governing body of each Credit Party approving and adopting the Credit
Documents to which it is a party, the

33



--------------------------------------------------------------------------------



 





  transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of such Credit Party to
be true and correct and in full force and effect as of the Closing Date.    
     (iv) Good Standing. Copies of certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its formation and, without duplication, the State of Minnesota except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.          (v) Incumbency. An incumbency certificate of each
Credit Party certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date.



       (c) Opinion of Counsel. Receipt by the Administrative Agent of opinions
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent on behalf of the Lenders and dated as of the Closing Date.
         (d) Financial Statements. Receipt by the Lenders of (i) the annual
consolidated financial statements (including balance sheets, income statements
and cash flow statements) of the Borrower and its Subsidiaries for the fiscal
year 2002 audited by independent public accountants of recognized national
standing, together with the “management letter” submitted by such accountants in
connection with such financial statements, (ii) the consolidated financial
statements (including balance sheets, income statements and cash flow
statements) of the Borrower and its Subsidiaries for the fiscal quarter ended
March 31, 2003 and (iii) such other financial information regarding the Borrower
and its Subsidiaries as the Administrative Agent or a Lender may request.    
     (e) Consents. Receipt by the Administrative Agent of evidence that all
necessary governmental, shareholder and third party consents and approvals, if
any, have been received and no condition or Requirement of Law exists which
would reasonably be likely to restrain, prevent or impose any material adverse
conditions on the transactions contemplated hereby.          (f) Officer’s
Certificates. The Administrative Agent shall have received a certificate or
certificates executed by an Authorized Officer of the Borrower as of the Closing
Date stating that (i) the Credit Parties and each of their Subsidiaries are in
compliance with all existing material financial obligations, (ii) no action,
suit, investigation or proceeding is pending or, to the knowledge of any Credit
Party, threatened in any court or before any arbitrator or Governmental
Authority that purports to affect the Credit Parties, any of their Subsidiaries
or any transaction contemplated by the Credit Documents, if such action, suit,
investigation or proceeding would have or would reasonably be expected to have a
Material Adverse Effect, (iii) all governmental, shareholder and third party
consents and approvals, if any, with respect to the Credit Documents and the
transactions contemplated thereby have been obtained, (iv) the financial
statements and information delivered to the Administrative Agent on or before
the Closing Date were prepared in good faith and in accordance with GAAP and
(v) immediately after giving effect to this Credit Agreement, the other Credit
Documents and all the transactions contemplated herein or therein to occur on
such date, (A) each Credit Party and each of their Subsidiaries is Solvent,
(B) no Default or Event of Default exists, (C) all representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects, and (D) the Credit Parties are in compliance
with each of the financial covenants set forth in Section 7.2, including
calculation thereof as of March 31, 2003.          (g) Fees and Expenses.
Payment by the Credit Parties of all fees and expenses owed by them to the
Administrative Agent or the Lenders, including, without limitation, as set forth
in the Fee Letter.          (h) Other. Receipt by the Lenders of such other
documents, instruments, agreements or information as reasonably and timely
requested by any Lender.

34



--------------------------------------------------------------------------------



 



     5.2 Conditions to All Extensions of Credit.

     In addition to the conditions precedent stated elsewhere herein, the
Lenders shall not be obligated to make Loans nor shall the Issuing Lender be
required to issue or extend a Letter of Credit unless:



       (a) Notice. (i) In the case of any new Loan, the Borrower shall have
delivered a Notice of Borrowing, duly executed and completed, by the time
specified in Section 2.1 and (ii) in the case of any Letter of Credit, the
Borrower shall have delivered to the Issuing Lender an appropriate request for
issuance in accordance with the provisions of Section 2.2.    
     (b) Representations and Warranties. The representations and warranties made
by the Credit Parties in any Credit Document are true and correct in all
material respects at and as if made as of such date except to the extent they
expressly and exclusively relate to an earlier date.          (c) No Default. No
Default or Event of Default shall exist and be continuing either prior to or
after giving effect thereto.          (d) Availability. Immediately after giving
effect to the making of such Loan (and the application of the proceeds thereof)
or to the issuance of such Letter of Credit, as the case may be, the sum of the
principal amount of Loans outstanding plus LOC Obligations outstanding shall not
exceed the Revolving Committed Amount.

The delivery of each Notice of Borrowing and each request for a Letter of Credit
shall constitute a representation and warranty by the Borrower of the
correctness of the matters specified in subsections (b), (c), and (d) above.

SECTION 6

REPRESENTATIONS AND WARRANTIES

     The Credit Parties hereby represent to the Administrative Agent and each
Lender that:

     6.1 Organization and Good Standing.

     Each Credit Party (a) is either a partnership, a corporation or a limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) is duly qualified and in
good standing as a foreign organization and authorized to do business in every
other jurisdiction where its ownership or operation of property or the conduct
of its business would require it to be qualified, in good standing and
authorized, unless the failure to be so qualified, in good standing or
authorized would not have or would not reasonably be expected to have a Material
Adverse Effect and (c) has the power and authority to own and operate its
properties and to carry on its business as now conducted and as currently
proposed to be conducted.

     6.2 Due Authorization.

     Each Credit Party (a) has the power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents to which it is a
party and to incur the obligations herein and therein provided for and (b) has
duly taken all necessary action to authorize, and is duly authorized, to
execute, deliver and perform this Credit Agreement and the other Credit
Documents to which it is a party.

     6.3 Enforceable Obligations.

     Each Credit Party has duly executed this Credit Agreement and each other
Credit Document to which such Credit Party is a party and this Credit Agreement
and such other Credit Documents constitute legal, valid and binding obligations
of such Credit Party enforceable against such Credit Party in accordance with
their respective terms, except as may be limited by bankruptcy or insolvency
laws or similar laws affecting creditors’ rights generally or by general
equitable principles.

35



--------------------------------------------------------------------------------



 



     6.4 No Conflicts.

     Neither the execution and delivery of the Credit Documents to which it is a
party, nor the consummation of the transactions contemplated herein and therein,
nor the performance of or compliance with the terms and provisions hereof and
thereof by a Credit Party will (a) violate, contravene or conflict with any
provision of such Credit Party’s organizational documents, (b) violate,
contravene or conflict with any Requirement of Law (including, without
limitation, Regulations T, U or X), order, writ, judgment, injunction, decree,
license or permit applicable to such Credit Party, (c) violate, contravene or
conflict with contractual provisions of, or cause an event of default under, any
indenture, loan agreement, mortgage, deed of trust, contract or other agreement
or instrument to which such Credit Party is a party or by which it or its
properties may be bound, or (d) result in or require the creation of any Lien
upon or with respect to the properties of such Credit Party.

     6.5 Consents.

     Except for consents, approvals and authorizations which have been obtained,
no consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority, equity owner or third party in
respect of any Credit Party is required in connection with the execution,
delivery or performance of this Credit Agreement or any of the other Credit
Documents, or the consummation of any transaction contemplated herein or therein
by such Credit Party.

     6.6 Financial Condition.

     The financial statements delivered to the Administrative Agent and the
Lenders pursuant to Section 5.1(d) and Sections 7.1(a) and (b): (a) have been
prepared in accordance with GAAP and (b) present fairly the consolidated
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries as of such date and for such periods. Since December 31, 2002,
there has been no sale, transfer or other disposition by the Borrower or any of
its Subsidiaries of any material part of the business or property of the
Borrower and its Subsidiaries, taken as a whole, or purchase or other
acquisition by any such Person of any business or property (including any
Capital Stock of any other Person) material in relation to the consolidated
financial condition of the Borrower and its Subsidiaries, taken as a whole, in
each case, which, is not (i) reflected in the most recent financial statements
delivered to the Lenders pursuant to Section 5.1(d) and Section 7.1 or in the
notes thereto or (ii) otherwise permitted by the terms of this Credit Agreement
and communicated to the Administrative Agent and the Lenders.

     6.7 No Material Change.

     Since December 31, 2002, there has been no development or event relating to
or affecting any Credit Party or any of its Subsidiaries which has had or would
reasonably be expected to have a Material Adverse Effect.

     6.8 Disclosure.

     Neither this Credit Agreement, nor any other Credit Document, nor any
financial statements delivered to the Administrative Agent or the Lenders nor
any other document, certificate or statement furnished to the Administrative
Agent or the Lenders by or on behalf of any Credit Party in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading.

     6.9 No Default.

     No Credit Party nor any of its Subsidiaries is in default under any
contract, lease, loan agreement, indenture, mortgage, security agreement or
other agreement or obligation to which it is a party or by which any of its
properties is bound, which default has had or would reasonably be expected to
have a Material Adverse Effect.

36



--------------------------------------------------------------------------------



 



     6.10 Litigation.

     There are no actions, suits or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of any Credit Party,
threatened against, any Credit Party or any of its Subsidiaries or with respect
to its properties or revenues which (a) purport to affect or pertain to this
Credit Agreement or the other Credit Documents or the transactions contemplated
herein and therein or (b) would have or would reasonably be expected to have a
Material Adverse Effect.

     6.11 Taxes.

     Each Credit Party and each of its Subsidiaries has filed, or caused to be
filed, all material tax returns (federal, state, local and foreign) required to
be filed and has paid (a) all amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes (i) which are not yet delinquent or (ii) that are being contested in good
faith and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP. No Credit Party is aware of any proposed
material tax assessments against any Credit Party or any of its Subsidiaries.

     6.12 Compliance with Law.

     Each Credit Party and each of its Subsidiaries is in compliance with all
material Requirements of Law (including, without limitation, Environmental Laws
and ERISA) and all material orders, writs, injunctions and decrees applicable to
it, or to its properties.

     6.13 Licenses, etc.

     Each Credit Party and each of its Subsidiaries has obtained, and holds in
full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way,
intellectual property rights and other rights, consents and approvals which are
necessary for the operation of its business as presently conducted, except for
such exceptions as would not have or would not reasonably be expected to have a
Material Adverse Effect.

     6.14 Title to Properties.

     Each Credit Party, and each of its Subsidiaries, is the owner of, and has
good and marketable title to, or has a valid license or lease to use, all of its
properties and assets (except for minor defects in title, licenses or leases
that do not materially interfere with its ability to conduct its business or to
utilize its properties or assets for their intended purposes) and none of such
properties or assets is subject to any Liens other than Permitted Liens.

     6.15 Insurance.

     The properties of each Credit Party and each of its Subsidiaries are
insured with financially sound and reputable insurance companies that are not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks, as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Credit Parties
or their Subsidiaries operate.

     6.16 Use of Proceeds.

     The proceeds of the Loans will be used solely for the purposes specified in
Section 7.10. No proceeds of the Loans will be used for the Acquisition of
another Person unless such Acquisition is a Permitted Acquisition.

     6.17 Government Regulation.



       (a) The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U), or extending credit for the
purpose of purchasing or carrying margin stock. Following the application of the

37



--------------------------------------------------------------------------------



 





  proceeds of each Loan or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of Borrower only or of Borrower and its
Subsidiaries on a consolidated basis) will be margin stock.          (b) No
Credit Party (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

     6.18 No Burdensome Restrictions.

     No Credit Party nor any of its Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, would have or would reasonably be expected to
have a Material Adverse Effect.

     6.19 ERISA.

     Except as would not result in or would not reasonably be expected to result
in a Material Adverse Effect:



       (a) (i) No ERISA Event has occurred, and, to the best knowledge of the
Credit Parties, each of their Subsidiaries and each ERISA Affiliate, no event or
condition has occurred or exists as a result of which any ERISA Event could
reasonably be expected to occur, with respect to any Plan; (ii) no “accumulated
funding deficiency,” as such term is defined in Section 302 of ERISA and
Section 412 of the Code, whether or not waived, has occurred with respect to any
Plan and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan; (iii) each Plan has been maintained, operated, and funded in compliance
with its own terms and in material compliance with the provisions of ERISA, the
Code, and any other applicable federal or state laws; (iv) each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Credit Parties, each of their Subsidiaries and each ERISA
Affiliate, nothing has occurred which would prevent, or cause the loss of, such
qualification; and (v) no Lien in favor or the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.



       (b) The actuarial present value of all “benefit liabilities” (as defined
in Section 4001(a)(16) of ERISA), whether or not vested, under each Single
Employer Plan, as of the last annual valuation date prior to the date on which
this representation is made or deemed made (determined, in each case, in
accordance with Financial Accounting Standards Board Statement 87, utilizing the
actuarial assumptions used in such Plan’s most recent actuarial valuation
report), did not exceed as of such valuation date the fair market value of the
assets of such Plan allocated to such accrued liabilities.



       (c) No Credit Party nor any Subsidiary of a Credit Party nor any ERISA
Affiliate has incurred, or, to the best of each such party’s knowledge, is
reasonably expected to incur, any liability under Title IV of ERISA with respect
to any Single Employer Plan, or any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. No Credit Party nor any Subsidiary
of a Credit Party nor any ERISA Affiliate would become subject to any withdrawal
liability under ERISA if any such party were to withdraw completely from all
Multiemployer Plans and Multiple Employer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made.
No Credit Party nor any Subsidiary of a Credit Party nor any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the best of each such Person’s
knowledge, reasonably expected to be in reorganization, insolvent, or
terminated. No Credit Party nor any Subsidiary of a Credit Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.



       (d) No prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject a Credit Party, any
Subsidiary of a Credit Party or any ERISA Affiliate to any liability under
Sections

38



--------------------------------------------------------------------------------



 





  406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which a Credit Party, any Subsidiary
of a Credit Party or any ERISA Affiliate has agreed or is required to indemnify
any person against any such liability. There are no pending or, to the best
knowledge of the Credit Parties, each of their Subsidiaries and each ERISA
Affiliate, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.



       (e) No Credit Party nor any Subsidiary of a Credit Party nor any ERISA
Affiliate has any material liability with respect to “expected post-retirement
benefit obligations” within the meaning of the Financial Accounting Standards
Board Statement 106. Each Plan that is a welfare plan (as defined in
Section 3(1) of ERISA) to which Sections 601-609 of ERISA and Section 4980B of
the Code apply has been administered in compliance in all material respects with
such sections.

     6.20 Environmental Matters.



       (a) Except as would not result in or would not reasonably be expected to
result in a Material Adverse Effect:



       (i) Each of the real properties owned, leased or operated by a Credit
Party or any of its Subsidiaries (the “Real Properties”) and all operations at
the Real Properties are in compliance with all applicable Environmental Laws,
and there is no violation of any Environmental Law with respect to the Real
Properties or the businesses operated by the Credit Parties or any of their
Subsidiaries (the “Businesses”), and there are no conditions relating to the
Businesses or Real Properties that would reasonably be expected to give rise to
liability under any applicable Environmental Laws.



       (ii) No Credit Party has received any written notice of, or inquiry from
any Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding Hazardous Materials
or compliance with Environmental Laws with regard to any of the Real Properties
or the Businesses, nor, to the knowledge of a Credit Party or any of its
Subsidiaries, is any such notice being threatened.



       (iii) Hazardous Materials have not been transported or disposed of from
the Real Properties, or generated, treated, stored or disposed of at, on or
under any of the Real Properties or any other location, in each case by, or on
behalf or with the permission of, a Credit Party or any of its Subsidiaries in a
manner that would give rise to liability under any applicable Environmental
Laws.



       (iv) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of a Credit Party or any of its Subsidiaries,
threatened, under any Environmental Law to which a Credit Party or any of its
Subsidiaries is or will be named as a party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to a Credit Party or any of its Subsidiaries, the
Real Properties or the Businesses.



       (v) There has been no release (including, without limitation, disposal)
or threat of release of Hazardous Materials at or from the Real Properties, or
arising from or related to the operations of a Credit Party or any of its
Subsidiaries in connection with the Real Properties or otherwise in connection
with the Businesses where such release constituted a violation of, or would give
rise to liability under, any applicable Environmental Laws.



       (vi) None of the Real Properties contains, or has previously contained,
any Hazardous Materials at, on or under the Real Properties in amounts or
concentrations that, if released, constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.



       (vii) No Credit Party, nor any of its Subsidiaries, has assumed any
liability of any Person (other than another Credit Party, or one of its
Subsidiaries) under any Environmental Law.

39



--------------------------------------------------------------------------------



 





       (b) The Credit Parties have adopted procedures that are designed to
(i) ensure that each Credit Party, any of its operations and each of the Real
Properties complies with applicable Environmental Laws and (ii) minimize any
liabilities or potential liabilities that each Credit Party, any of its
operations and each of the Real Properties may have under applicable
Environmental Laws.

     6.21 Intellectual Property.

     Each Credit Party and each of its Subsidiaries owns, or has the legal right
to use, all patents, trademarks, tradenames, copyrights, technology, know-how
and processes (the “Intellectual Property”) necessary for each of them to
conduct its business as currently conducted, except where failure to own or have
such legal right to use would not have or would not reasonably be expected to
have a Material Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property owned by
any Credit Party or any of its Subsidiaries or that any Credit Party or any of
its Subsidiaries has a right to use or the validity or effectiveness of any such
Intellectual Property, nor does any Credit Party or any of its Subsidiaries have
knowledge of any such claim, and, to the knowledge of the Credit Parties and
their Subsidiaries, the use of any Intellectual Property by the Credit Parties
and their Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements that in the aggregate, would not have or would not
reasonably be expected to have a Material Adverse Effect.

     6.22 Subsidiaries.

     Set forth on Schedule 6.22 is a complete and accurate list of all
Subsidiaries of each Credit Party. Schedule 6.22 may be updated from time to
time by the Borrower by giving written notice thereof to the Administrative
Agent.

     6.23 Solvency.

     Each Credit Party is and, after consummation of the transactions
contemplated by this Credit Agreement, will be Solvent.

     6.24 Indebtedness.

     The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted by Section 8.1.

     6.25 Investments; Liens.

     All Investments of each Credit Party and its Subsidiaries are Permitted
Investments. All Liens on the property or assets of the Credit Parties and their
Subsidiaries are Permitted Liens.

     6.26 Force Majeure.

     Since the date of the financial statements delivered in accordance with
Section 5.1(d) or, if later, the date of the most recent financial statements
delivered in accordance with Section 7.1(a) or Section 7.1(b), no event or
condition has occurred that results from fire or other casualty, strike, lockout
or other labor disruption, embargo, sabotage, confiscation, condemnation, riot,
civil disturbance, activity of armed forces or act of God that has had or would
reasonably be expected to have a Material Adverse Effect.

     6.27 Tax Shelter Regulations.

     The Borrower does not intend to treat the Loans and/or Letters of Credit
and related transactions as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4). In the event the Borrower determines
to take any action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof. If the Borrower so notifies the Administrative
Agent, the Borrower acknowledges that one or more of the Lenders may treat its
Loans and/or its interest in Letters of Credit as part of a transaction that is
subject to Treasury

40



--------------------------------------------------------------------------------



 



Regulation Section 301.6112-1, and such Lender or Lenders, as applicable, will
maintain the lists and other records required by such Treasury Regulation.

SECTION 7

AFFIRMATIVE COVENANTS

     Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans and LOC Obligations, together with
interest and fees and other obligations then due and payable hereunder, have
been paid in full and the Commitments and Letters of Credit hereunder shall have
terminated:

     7.1 Information Covenants.

     The Credit Parties will furnish, or cause to be furnished, to the
Administrative Agent (for further distribution to the Lenders):



       (a) Annual Financial Statements. As soon as available, and in any event
within 90 days after the close of each fiscal year of the Borrower, a
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries, as of the end of such fiscal year, together with related
consolidated statements of operations, retained earnings, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in
comparative form consolidated figures for the preceding fiscal year, all such
consolidated financial information described above to be in reasonable form and
detail and audited by independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent and whose
opinion shall be to the effect that such financial statements have been prepared
in accordance with GAAP and shall not be limited as to the scope of the audit or
qualified in any manner.



       (b) Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the close of each of the first three fiscal quarters
of the Borrower, an unaudited consolidated balance sheet and income statement of
the Borrower and its Subsidiaries, as of the end of such fiscal quarter,
together with related consolidated statements of operations and consolidated
statements of retained earnings and of cash flows for such fiscal quarter in
each case setting forth in comparative form consolidated figures for the
corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Administrative Agent, and accompanied by a certificate of an
Authorized Officer of the Borrower to the effect that such quarterly financial
statements fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments.



       (c) Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of an
Authorized Officer of the Borrower substantially in the form of Exhibit 7.1(c),
(i) demonstrating compliance with the financial covenants contained in
Section 7.2 by calculation thereof as of the end of each such fiscal period,
(ii) demonstrating compliance with any other terms of this Credit Agreement as
reasonably requested by the Administrative Agent, (iii) stating that no Default
or Event of Default exists, or if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action the Borrower proposes
to take with respect thereto and (iv) calculating the Adjusted Leverage Ratio as
of the end of such fiscal period.



       (d) Annual Business Plan and Budgets. Within 90 days after the end of
each fiscal year of the Borrower, an annual business plan and budget (including
budgeted Capital Expenditures) of the Borrower and its Subsidiaries on a
consolidated basis containing, among other things, pro forma financial
projections for the next fiscal year (including income statements, balance
sheets and cash flow statements).          (e) Reports. Promptly upon
transmission or receipt thereof, (a) copies of any filings and registrations
with, and reports to or from, the Securities and Exchange Commission, or any
successor agency, and copies of all financial statements, proxy statements,
notices and reports as a Credit Party or any of its

41



--------------------------------------------------------------------------------



 





  Subsidiaries shall send to its shareholders generally and (b) upon the written
request of the Administrative Agent, all reports and written information to and
from the United States Environmental Protection Agency, or any state or local
agency responsible for environmental matters, the United States Occupational
Safety and Health Administration, or any state or local agency responsible for
health and safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters.



       (f) Accountant’s Certificate. Within the period for delivery of the
annual financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware that the Borrower is not in compliance with any of the
affirmative or negative covenants set forth in Section 7 or Section 8 of this
Credit Agreement, insofar as such covenants relate to accounting matters or are
calculated based upon audited financial information.



       (g) Auditor’s Reports. Promptly upon receipt thereof, a copy of any other
report or “management letter” submitted or presented by independent accountants
to any Credit Party or any of its Subsidiaries in connection with any annual,
interim or special audit of the books of such Person.



       (h) Notices. Upon a Credit Party obtaining knowledge thereof, the
Borrower will give written notice to the Administrative Agent promptly (and in
any event within two Business Days) of (a) the occurrence of an event or
condition consisting of a Default or Event of Default, specifying the nature and
existence thereof and what action the Borrower proposes to take with respect
thereto, (b) the occurrence of any of the following with respect to any Credit
Party or any of its Subsidiaries (i) the pendency or commencement of any
litigation, arbitration or governmental proceeding against a Credit Party or any
of its Subsidiaries which, if adversely determined, would have or would
reasonably be expected to have a Material Adverse Effect, (ii) material
non-compliance with, or the institution of any proceedings against a Credit
Party or any of its Subsidiaries with respect to, or the receipt of written
notice by such Person of potential liability or responsibility for violation, or
alleged violation of, any Requirement of Law (including, without limitation,
Environmental Laws) the violation of which would have or would reasonably be
expected to have a Material Adverse Effect and (iii) non-compliance with any
contractual obligation of a Credit Party or any of its Subsidiaries which would
have or would reasonably be expected to have a Material Adverse Effect, (c) any
change to the financial information used to calculate the Adjusted Leverage
Ratio for the most recently occurring Calculation Date that would have the
effect of changing the existing Pricing Level pursuant to the definition of
“Applicable Percentage” set forth in Section 1.1 and (d) any intention by
Borrower to treat Loans and/or Letters of Credit and related transactions as
being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or any
successor form.



       (i) ERISA. Upon a Credit Party, any Subsidiary of a Credit Party or any
ERISA Affiliate obtaining knowledge thereof, such Person shall give written
notice to the Administrative Agent and each of the Lenders promptly (and in any
event within two Business Days) of: (i) any event or condition, including, but
not limited to, any Reportable Event, that constitutes, or might reasonably lead
to, an ERISA Event; (ii) with respect to any Multiemployer Plan, the receipt of
notice as prescribed in ERISA or otherwise of any withdrawal liability assessed
against a Credit Party, any Subsidiary of a Credit Party or any ERISA Affiliate,
or of a determination that any Multiemployer Plan is in reorganization or
insolvent (both within the meaning of Title IV of ERISA); (iii) the failure to
make full payment on or before the due date (including extensions) thereof of
all amounts which a Credit Party, any Subsidiary of a Credit Party or any ERISA
Affiliate is required to contribute to each Plan pursuant to its terms and as
required to meet the minimum funding standard set forth in ERISA and the Code
with respect thereto; or (iv) any change in the funding status of any Plan that
could have a Material Adverse Effect; in each case together with a description
of any such event or condition or a copy of any such notice and a statement by
an Authorized Officer of the Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken by such Person with respect
thereto. Promptly upon request, the Credit Parties shall furnish the
Administrative Agent and the Lenders with such additional information concerning
any Plan as may be reasonably requested, including, but not limited to, copies
of each annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor

42



--------------------------------------------------------------------------------



 





  and/or the Internal Revenue Service pursuant to ERISA and the Code,
respectively, for each “plan year” (within the meaning of Section 3(39) of
ERISA).



       (j) Environmental. During the existence of an Event of Default, and upon
the written request of the Administrative Agent, the Credit Parties will furnish
or cause to be furnished to the Administrative Agent, at the Credit Parties’
expense, a report of an environmental assessment of reasonable scope, form and
depth, including, where appropriate, invasive soil or groundwater sampling, by a
consultant reasonably acceptable to the Administrative Agent regarding any
release or threat of release of Hazardous Materials on any property owned,
leased or operated by a Credit Party and the compliance by the Credit Parties
with Environmental Laws. If the Credit Parties fail to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request, then the Administrative Agent may arrange for same, and the Credit
Parties hereby grant to the Administrative Agent and its representatives access
to the Real Properties and a license of a scope reasonably necessary to
undertake such an assessment (including, where appropriate, invasive soil or
groundwater sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the Credit
Parties on demand.



       (k) Other Information. With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of the Credit Parties and their Subsidiaries as the Administrative Agent or any
Lender may reasonably request.



  7.2 Financial Covenants.



       (a) Tangible Net Worth. Tangible Net Worth shall at all times be greater
than or equal to the sum of (i) $190,000,000 plus (ii) 25% of Net Income
(without deduction for losses) earned for each fiscal quarter of the Borrower
(beginning with the quarter ending September 30, 2003) including the most recent
fiscal quarter ending prior to the date of determination plus (iii) 50% of the
amount of Net Cash Proceeds from any Equity Issuance occurring from the
Effective Date to the last day of the most recent fiscal quarter ending prior to
the date of determination.



       (b) Leverage Ratio. The Leverage Ratio, as of the last day of each fiscal
quarter of the Borrower, shall be less than or equal to 2.25 to 1.0.



       (c) Interest Coverage Ratio. The Interest Coverage Ratio, as of the last
day of each fiscal quarter of the Borrower, shall be greater than or equal to
4.0 to 1.0.

     7.3 Preservation of Existence and Franchises.

     Each of the Credit Parties will, and will cause its Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its existence and
all material rights, franchises, intellectual property and authority except as
permitted by Section 8.5.

     7.4 Books and Records.

     Each of the Credit Parties will, and will cause its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
GAAP (including the establishment and maintenance of appropriate reserves).

     7.5 Compliance with Law.

     Each of the Credit Parties will, and will cause its Subsidiaries to, comply
with all material Requirements of Law, and all material restrictions imposed by
all Governmental Authorities, applicable to it and its property (including,
without limitation, Environmental Laws and ERISA).

43



--------------------------------------------------------------------------------



 



     7.6 Payment of Taxes and Other Indebtedness.

     Each of the Credit Parties will, and will cause its Subsidiaries to, pay,
settle or discharge (a) all material taxes, assessments and governmental charges
or levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent, (b) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien upon any of its properties, and (c) all of its other
Indebtedness as it shall become due (to the extent such repayment is not
otherwise prohibited by this Credit Agreement); provided, however, that a Credit
Party shall not be required to pay any such tax, assessment, charge, levy, claim
or Indebtedness which is being contested in good faith by appropriate
proceedings and as to which adequate reserves therefor have been established in
accordance with GAAP, unless the failure to make any such payment (i) would give
rise to an immediate right to foreclose or collect on a Lien securing such
amounts or (ii) would have or would reasonably be expected to have a Material
Adverse Effect.

     7.7 Insurance.

     Each of the Credit Parties will, and will cause each of its Subsidiaries
to, at all times maintain in full force and effect insurance (including
liability, casualty and business interruption insurance) with reputable national
companies that are not Affiliates of the Borrower, in such amounts, covering
such risks and liabilities and with such deductibles and self-insurance
retentions as are in accordance with normal industry practice; provided that the
Borrower may maintain a program of self-insurance with respect to products
liability and worker’s compensation liability.

     7.8 Maintenance of Property.

     Each of the Credit Parties will, and will cause its Subsidiaries to,
maintain and preserve its properties and equipment in good repair, working order
and condition, normal wear and tear and damages from casualty excepted, and will
make, or cause to be made, in such properties and equipment from time to time
all repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto as may be needed or proper, to the extent and in the manner
customary for companies in similar businesses.

     7.9 Performance of Obligations.

     Each of the Credit Parties will, and will cause its Subsidiaries to,
perform in all material respects all of its obligations under the terms of all
material contracts, agreements, indentures, mortgages, security agreements or
other debt instruments to which it is a party or by which it or its properties
may be bound.

     7.10 Use of Proceeds.

     The Credit Parties will use the proceeds of the Loans solely (a) to repay
Indebtedness of the Borrower identified in Section 5.1(g), (b) to provide
working capital for the Borrower and (c) for general corporate purposes of the
Borrower. The Borrower will use the Letters of Credit solely for the purposes
set forth in Section 2.2(a).

     7.11 Audits/Inspections.

     Upon reasonable notice and during normal business hours, at the Credit
Parties’ expense, each Credit Party will, and will cause each of its
Subsidiaries to, permit representatives appointed by the Administrative Agent or
any Lender, including, without limitation, independent accountants, agents,
attorneys and appraisers to visit and inspect such Credit Party’s or
Subsidiary’s property, including its books and records, its accounts receivable
and inventory, its facilities and its other business assets, and to make
photocopies or photographs thereof and to write down and record any information
such representative obtains and shall permit the Administrative Agent, any
Lender or its representatives to investigate and verify the accuracy of
information provided to the Administrative Agent or the Lenders and to discuss
all such matters with the officers, employees and representatives of the Credit
Parties and/or their Subsidiaries; provided however that, unless an Event of
Default shall exist and be continuing, the Administrative Agent and the Lenders
shall not, in the aggregate, exercise their rights under this Section 7.11 more
than two times during any calendar year and only one such time shall be at the
Credit Parties’ expense. Notwithstanding the foregoing, no information protected
by an attorney-client privilege shall be required to be disclosed pursuant to
this Section 7.11; provided however that in the event any Credit Party claims
that any materials requested for review, investigation or

44



--------------------------------------------------------------------------------



 



discussion by the Administrative Agent or any Lender, or any of its
representatives pursuant to this Section 7.11 is protected by an attorney-client
privilege, then such Credit party shall (a) provide the Administrative Agent or
such Lender with a reasonably acceptable basis for the assertion of the
privilege, (b) remove or redact only those portions of the materials deemed to
be privileged and (c) reasonably cooperate with the Administrative Agent or such
Lender to determine a method by which the information which the Administrative
Agent or such Lender reasonably deemed necessary to review, investigate or
discuss may be obtained by the Administrative Agent in an alternative method
which will not jeopardize any attorney-client privilege.

     7.12 Additional Credit Parties.

     At the time any Person becomes a Domestic Subsidiary, the Borrower shall so
notify the Administrative Agent and promptly thereafter (but in any event within
30 days) shall cause such Person to (a) execute a Joinder Agreement in
substantially the same form as Exhibit 7.12, (b) deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Person and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent and (c) update such schedules to the Credit Agreement
as appropriate to reflect the joinder of such new Domestic Subsidiary.

SECTION 8

NEGATIVE COVENANTS

     Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans and LOC Obligations, together with
interest, fees and other obligations then due and payable hereunder, have been
paid in full and the Commitments and Letters of Credit hereunder shall have
terminated:

     8.1 Indebtedness.

     Subject to Section 8.2, no Credit Party will, nor will it permit any of its
Subsidiaries to, contract, create, incur, assume or permit to exist any
Indebtedness, other than:



       (a) Indebtedness arising under (i) this Credit Agreement and the other
Credit Documents and (ii) the Multi-Year Credit Agreement and the documents,
instruments and agreements executed in connection therewith;



       (b) Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business and to the extent not
current, accounts payable and accrued expenses that are subject to bona fide
dispute and against which adequate reserves have been established in accordance
with GAAP;



       (c) Indebtedness owing by a Credit Party to another Credit Party;    
     (d) purchase money Indebtedness (including Capital Leases) to finance the
purchase of fixed assets (including equipment); provided that (i) the sum of
(A) the total amount of all such Indebtedness outstanding for the Credit Parties
and their Subsidiaries plus (B) the aggregate amount of Synthetic Leases
outstanding pursuant to clause (e) below shall not exceed an aggregate principal
amount of $30,000,000 at any one time outstanding; (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed; and
(iii) no such Indebtedness shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon at the time of such refinancing;



       (e) Indebtedness comprised of Synthetic Leases; provided that the sum of
(i) the total amount of all such Indebtedness for the Credit Parties and their
Subsidiaries outstanding plus (ii) the

45



--------------------------------------------------------------------------------



 





  aggregate amount of purchase money Indebtedness outstanding pursuant to clause
(d) above shall not exceed an aggregate principal amount of $30,000,000 at any
one time outstanding.



       (f) Indebtedness owing by a Foreign Subsidiary to another Foreign
Subsidiary or to a Credit Party;



       (g) Indebtedness of the Foreign Subsidiaries in addition to clause
(f) above in an amount not to exceed $25,000,000 in the aggregate at any one
time outstanding;



       (h) reimbursement obligations with respect to draws under letters of
credit issued to (i) provide for, or to ensure, the payment of the purchase
prices of goods acquired by a Credit Party or any of its Subsidiaries or
(ii) support obligations of a Credit Party or any of its Subsidiaries provided
that such reimbursement obligations are paid in full on the dates the financial
institutions that issued such letters of credit pay the draws;



       (i) Guaranty Obligations permitted by Section 8.2;



       (j) Indebtedness evidenced by Hedging Agreements entered into in the
ordinary course of business and not for speculative purposes;



       (k) Indebtedness set forth on Schedule 8.1(k); and



       (l) other unsecured Funded Debt of a Credit Party; provided that the
principal amount of such unsecured Funded Debt, if deemed included in the
calculation of the Leverage Ratio as of the last day of the most recently ended
fiscal quarter, would not cause the Leverage Ratio to exceed 2.25 to 1.0 on such
date.

     8.2 Guaranty Obligations.

     Notwithstanding anything in Section 8.1 to the contrary, no Credit Party
will, nor will it permit its Subsidiaries to contract, create, incur, assume or
permit to exist any Guaranty Obligation other than:



       (a) the obligation of such Person to purchase the property of another
Person from a creditor of such other Person who has repossessed such property as
a result of a default by such other Person under a dealer floor-plan financing
arrangement with such creditor, pursuant to those repurchase agreements existing
on the Closing Date as set forth on Schedule 8.2(a);



       (b) Guaranty Obligations of any Subsidiary of the Borrower with respect
to any Hedging Agreement entered into by the Borrower with a Lender or an
Affiliate of a Lender;          (c) Guaranty Obligations of any Subsidiary of
the Borrower with respect to any letter of credit that is issued by a Lender or
an Affiliate of a Lender for the account of the Borrower;



       (d) the liability, or potential liability, of (i) PAI as a general
partner of Acceptance Partnership and (ii) the Borrower and PAI consisting of
obligations to make capital contributions, in an amount not to exceed the sum of
(A) the existing obligations set forth on Schedule 8.2(d) plus (B) an additional
$25,000,000 incurred during the term of this Credit Agreement; and



       (e) obligations under the Revolving Program Agreement; provided that the
Polaris Participation Fee Shortfall Obligations shall not exceed $60,000,000, in
the aggregate, at any one time; and



       (f) other Guaranty Obligations of the Credit Parties in an aggregate
amount not to exceed $15,000,000.

46



--------------------------------------------------------------------------------



 



     8.3 Liens.

     No Credit Party will, nor will it permit its Subsidiaries to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or after acquired, other than Permitted Liens.

     8.4 Nature of Business.

     No Credit Party will, nor will it permit its Subsidiaries to, alter the
character of its business from that conducted as of the Effective Date or engage
in any business other than the business conducted as of the Effective Date and
activities which are substantially similar or related thereto.

     8.5 Consolidation and Merger.

     No Credit Party will, nor will it permit any Subsidiary to, enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself,
or suffer any such liquidation, wind-up or dissolution; provided that a Credit
Party or a Subsidiary of a Credit Party may merge or consolidate with or into
another Person if the following conditions are satisfied:



       (a) the Administrative Agent is given prior written notice of such
action;



       (b) if the merger or consolidation involves a Credit Party, the surviving
entity of such merger or consolidation shall either (i) be such Credit Party or
(ii) be a Subsidiary of the Borrower and expressly assumes in writing all of the
obligations of such Credit Party under the Credit Documents; provided that if
the transaction is between the Borrower and another Person, the Borrower must be
the surviving entity;



       (c) the Credit Parties execute and deliver such documents, instruments
and certificates as the Administrative Agent may request;



       (d) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing; and



       (e) the Borrower delivers to the Administrative Agent an officer’s
certificate and an opinion of counsel stating that such consolidation or merger,
and any written agreement entered into in connection therewith, comply with this
Section 8.5.     8.6 Sale or Lease of Assets.

     No Credit Party will, nor will it permit its Subsidiaries to, convey, sell,
lease, transfer or otherwise voluntarily dispose of, in one transaction or a
series of transactions, all or any part of its business or assets whether now
owned or hereafter acquired, including, without limitation, inventory,
receivables, equipment, real property interests (whether owned or leasehold) and
securities, other than a sale, lease, transfer or other disposal (a) by a Credit
Party of any or all of its assets to another Credit Party; (b) of inventory in
the ordinary course of business; (c) of obsolete, slow-moving, idle or worn-out
assets no longer used or useful in the business of such Credit Party or the
trade-in of equipment for equipment in better condition or of better quality;
(d) which constitutes a Permitted Investment in the ordinary course of business;
(e) by PAI of its partnership interest in Acceptance Partnership if required by
Section 3.4 of the Acceptance Partnership Agreement (without regard to any
amendment of such section); (f) of accounts receivable pursuant to the financing
contracts set forth on Schedule 8.6 or any replacement arrangement with the same
economic effect; and (g) of assets of the Credit Parties and their Subsidiaries
after the Closing Date, in addition to those permitted above in this
Section 8.6; provided that (i) the transfer is for fair market value, (ii) no
Default or Event of Default exists either prior to or after giving effect
thereto and (iii) after giving effect thereto, the aggregate amount of all such
transfers during the term of this Credit Agreement, calculated on a net book
value basis, does not exceed ten percent (10%) of Total Assets, as determined on
the last day of the most recently ended fiscal year of the Borrower.

47



--------------------------------------------------------------------------------



 



     8.7 Sale Leasebacks.

     No Credit Party will, nor will it permit its Subsidiaries to, directly or
indirectly become or remain liable as lessee or as guarantor or other surety
with respect to any lease of any property (whether real or personal or mixed),
whether now owned or hereafter acquired, (a) which such Credit Party or its
Subsidiary has sold or transferred or is to sell or transfer to any other Person
other than a Credit Party or (b) which such Credit Party or its Subsidiary
intends to use for substantially the same purpose as any other property which
has been sold or is to be sold or transferred by such Credit Party to any Person
in connection with such lease, other than such transactions permitted by the
Lenders.

     8.8 Investments.

     No Credit Party will, nor will it permit its Subsidiaries to, make or
permit to exist any Investments except for Permitted Investments.

     8.9 Foreign Subsidiaries.

     No Credit Party will, nor will it permit its Subsidiaries to, permit the
aggregate amount of assets owned by the Foreign Subsidiaries, at any one time,
to constitute more than twenty percent (20%) of Total Assets.

     8.10 Transactions with Affiliates.

     No Credit Party will, nor will it permit its Subsidiaries to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder, Subsidiary or Affiliate
other than the normal compensation, indemnification and reimbursement of
expenses of officers, employees and directors and transactions on terms and
conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate.

     8.11 Fiscal Year; Accounting; Organizational Documents.

     No Credit Party will, nor will it permit its Subsidiaries to, (a) change
its fiscal year, (b) change its accounting procedures, except as a result of
changes in GAAP and in accordance with Section 1.3 or (c) in any manner that
would reasonably be likely to adversely affect the rights of the Lenders, change
its organizational or governing documents.

     8.12 No Limitations.

     No Credit Party will, nor will it permit its Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to (a) pay dividends or make any other distribution
on any of such Person’s Capital Stock, (b) pay any Indebtedness owed to any
other Credit Party, (c) make loans or advances to any other Credit Party or
(d) transfer any of its property to any other Credit Party, except for
encumbrances or restrictions existing under or by reason of (i) customary
non-assignment provisions in any lease governing a leasehold interest and (ii)
this Credit Agreement and the other Credit Documents.

     8.13 No Other Negative Pledges.

     No Credit Party will, nor will it permit its Subsidiaries to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation except as set forth in
the Credit Documents.

     8.14 PAI Assets.

     No Credit Party will, nor will it permit any Subsidiary to, allow PAI to
own any assets other than equity interests in Acceptance Partnership and
dividends or other distributions derived therefrom; provided that PAI shall
transfer any such dividends or distributions to Polaris Industries Inc. or the
Borrower within 15 Business Days of receipt.

48



--------------------------------------------------------------------------------



 



SECTION 9

EVENTS OF DEFAULT

     9.1 Events of Default.

     An Event of Default shall exist upon the occurrence, and during the
continuation, of any of the following specified events (each an “Event of
Default”):



       (a) Payment. Any Credit Party shall default in the payment (i) when due
of any principal of any of the Loans or any reimbursement obligation arising
from drawings under Letters of Credit or (ii) within three Business Days of when
due of any interest on the Loans or any fees or other amounts owing hereunder,
under any of the other Credit Documents or in connection herewith.



       (b) Representations. Any representation, warranty or statement made or
deemed to be made by any Credit Party herein, in any of the other Credit
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made.



       (c) Covenants. Any Credit Party shall:



       (i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.3, 7.5, 7.10, 7.11 or 7.12 or Section 8
inclusive;



       (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 7.1 and such default shall continue
unremedied for a period of five Business Days; or          (iii) default in the
due performance or observance by it of any term, covenant or agreement (other
than those referred to in subsections (a), (b) or (c)(i) or (ii) of this
Section 9.1) contained in this Credit Agreement and such default shall continue
unremedied for a period of at least 30 days after the earlier of the President,
Chief Executive Officer, Chief Financial Officer or Treasurer of the Borrower
becoming aware of such default or notice thereof given by the Administrative
Agent.



       (d) Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents and such default shall continue unremedied for a period of at
least 30 days after the earlier of an officer of a Credit Party becoming aware
of such default or notice thereof given by the Administrative Agent, (ii) any
Credit Document shall fail to be in full force and effect or any Credit Party
shall so assert or (iii) any Credit Document shall fail to give the
Administrative Agent and/or the Lenders the liens, rights, powers and privileges
purported to be created by such Credit Document.



       (e) Guaranties. The guaranty given by the Credit Parties hereunder or by
any Additional Credit Party or any provision thereof shall cease to be in full
force and effect, or any Guarantor or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under such
guaranty or such Guarantor shall default in the due payment or performance of
such guaranty.



       (f) Bankruptcy, etc. The occurrence of any of the following with respect
to a Credit Party or any of its Subsidiaries (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of a Credit Party or any of its Subsidiaries in an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator, administrator or similar official of a Credit Party or
any of its Subsidiaries or for any substantial part of its property or ordering
the winding up or liquidation of, or an

49



--------------------------------------------------------------------------------



 





  administrator in respect of, its affairs; or (ii) an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect is commenced against a Credit Party or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of 60 consecutive days; or
(iii) a Credit Party or any of its Subsidiaries shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, administrator or similar official of such Person or any
substantial part of its property or make any general assignment for the benefit
of creditors; or (iv) a Credit Party or any of its Subsidiaries shall fail
generally, or shall admit in writing its inability, to pay its debts as they
become due or any action shall be taken by such Person in furtherance of any of
the aforesaid purposes.



       (g) Defaults under Other Agreements.



       (i) A Credit Party or any of its Subsidiaries shall default in the due
performance or observance (beyond any applicable grace period with respect
thereto) of any material obligation or condition of any contract or lease to
which it is a party, including, but not limited to, any Hedging Agreement; or



       (ii) With respect to any Indebtedness in excess of $10,000,000 (other
than Indebtedness outstanding under this Credit Agreement) of a Credit Party or
any of its Subsidiaries (A) such Person shall (x) default in any payment (beyond
the applicable grace period with respect thereto, if any) with respect to any
such Indebtedness, or (y) default (after giving effect to any applicable grace
period) in the observance or performance relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause, or permit, the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holders, if any) to require (determined without regard to whether any notice or
lapse of time is required) any such Indebtedness to become due prior to its
stated maturity; or (B) any such Indebtedness shall be declared due and payable,
or required to be prepaid other than by a regularly scheduled required
prepayment prior to the stated maturity thereof; or (C) any such Indebtedness
shall mature and remain unpaid.



       (h) Judgments. One or more judgments, orders, or decrees shall be entered
against any one or more of the Credit Parties and their Subsidiaries involving a
liability of $10,000,000 or more, in the aggregate, (to the extent not paid or
covered by insurance provided by a carrier who has acknowledged coverage) and
such judgments, orders or decrees (i) are the subject of any enforcement
proceeding commenced by any creditor or (ii) shall continue unsatisfied,
undischarged and unstayed for a period ending on the first to occur of (A) the
last day on which such judgment, order or decree becomes final and unappealable
or (B) 60 days.



       (i) ERISA. The occurrence of any of the following events or conditions:
(i) any “accumulated funding deficiency,” as such term is defined in Section 302
of ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any Lien shall arise on the assets of a Credit Party,
any Subsidiary of a Credit Party or any ERISA Affiliate in favor of the PBGC or
a Plan; (ii) an ERISA Event shall occur with respect to a Single Employer Plan,
which is, in the reasonable opinion of the Administrative Agent, likely to
result in the termination of such Plan for purposes of Title IV of ERISA;
(iii) an ERISA Event shall occur with respect to a Multiemployer Plan or
Multiple Employer Plan, which is, in the reasonable opinion of the
Administrative Agent, likely to result in (A) the termination of such Plan for
purposes of Title IV of ERISA, or (B) a Credit Party, any Subsidiary of a Credit
Party or any ERISA Affiliate incurring any liability in connection with a
withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; (iv) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which may subject a Credit Party, any Subsidiary of a Credit Party or any
ERISA Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of
ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which a Credit Party, any Subsidiary of a Credit Party or any ERISA
Affiliate has agreed or is required to indemnify any Person against any such
liability; or (v) a Credit Party, any Subsidiary of a Credit Party or any ERISA
Affiliate fails to pay when due, after the

50



--------------------------------------------------------------------------------



 





  expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $500,000.



       (j) Multi-Year Credit Agreement. An Event of Default (as defined therein)
shall occur under the Multi-Year Credit Agreement.



       (k) Ownership. There shall occur a Change of Control.



       (l) Condemnation. All or substantially all of the property of a Credit
Party or any of its Subsidiaries shall become subject to a condemnation, taking
or other appropriation action by any Governmental Authority.

     9.2 Acceleration; Remedies.

     Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may or shall, upon the request and direction of the
Required Lenders, take the following actions without prejudice to the rights of
the Administrative Agent or any Lender to enforce its claims against the Credit
Parties, except as otherwise specifically provided for herein:



       (a) Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.



       (b) Acceleration of Loans. Declare the unpaid principal of and any
accrued interest in respect of all Loans, any reimbursement obligations arising
from drawings under Letters of Credit and any and all other Indebtedness or
obligations of any and every kind owing by a Credit Party to any of the Lenders
under the Credit Documents to be due whereupon the same shall be immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Credit Parties.



       (c) Cash Collateral. Direct the Borrower to Cash Collateralize (and the
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default under Section 9.1(f), they will immediately Cash Collateralize)
all then outstanding Letters of Credit in an amount equal to the maximum
aggregate amount which may be drawn under all Letters of Credits then
outstanding. The Borrower will grant to the Administrative Agent, for the
benefit of the Issuing Lender and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. The cash collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Bank of America as additional security for the LOC
Obligations.



       (d) Enforcement of Rights. Enforce any and all rights and interests
created and existing under the Credit Documents, including, without limitation,
all rights and remedies against a Guarantor and all rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(f) shall occur, then the Commitments shall automatically terminate and all
Loans, all reimbursement obligations under Letters of Credit, all accrued
interest in respect thereof, all accrued and unpaid fees and other indebtedness
or obligations owing to the Lenders hereunder shall immediately become due and
payable without the giving of any notice or other action by the Administrative
Agent or the Lenders, which notice or other action is expressly waived by the
Credit Parties.

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

     9.3 Allocation of Payments After Event of Default.

     Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuation of an Event of Default and the exercise
of remedies by the Administrative Agent or the Lenders pursuant to Section 9.2
(or after the Commitments shall automatically terminate and the Loans (with
accrued

51



--------------------------------------------------------------------------------



 



interest thereon) and all other amounts under the Credit Documents shall
automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received by the Administrative Agent or any
Lender on account of amounts outstanding under any of the Credit Documents shall
be paid over or delivered as follows:



       FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable Attorney Costs) of the Administrative
Agent or any of the Lenders in connection with enforcing the rights of the
Lenders under the Credit Documents, pro rata as set forth below;



       SECOND, to payment of any fees owed to the Administrative Agent, the
Issuing Lender or any Lender, pro rata as set forth below;



       THIRD, to the payment of all accrued interest payable to the Lenders
hereunder, pro rata as set forth below;



       FOURTH, to the payment of the outstanding principal amount of the Loans
and unreimbursed drawings under Letters of Credit, and to the payment or to Cash
Collateralize the outstanding LOC Obligations, pro rata as set forth below;



       FIFTH, to all other obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses “FIRST” through
“FOURTH” above;          SIXTH, to any principal amounts outstanding under
Hedging Agreements between a Credit Party and a Lender or Affiliate of a Lender,
pro rata as set forth below; and



       SEVENTH, to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans, and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations, or, in the case of clause “SIXTH” above, the
proportion of then outstanding obligations under Hedging Agreements) of amounts
available to be applied; and (c) to the extent that any amounts available for
distribution pursuant to clause “FOURTH” above are attributable to the issued
but undrawn amount of outstanding Letters of Credit, such amounts shall be held
by the Administrative Agent in a cash collateral account and applied (i) first,
to reimburse the Issuing Lender from time to time for any drawings under such
Letters of Credit and (ii) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FOURTH” and
“FIFTH” above in the manner provided in this Section 9.3.

SECTION 10

AGENCY PROVISIONS

     10.1 Appointment.



       (a) Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Credit Agreement and each other Credit Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Credit Agreement or any other Credit Document, together with such powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary or trustee relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or any other Credit Document or

52



--------------------------------------------------------------------------------



 





  otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Credit Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.



       (b) The Issuing Lender shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the Issuing Lender with respect
thereto; provided, however, that the Issuing Lender shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Section 10 with respect to any acts taken by or omissions of the Issuing Lender
in connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Section 10 included the Issuing Lender with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to the Issuing Lender.



       (c) None of the Lenders identified on the facing page or signature pages
of this Credit Agreement as a “syndication agent”, “documentation agent”, “book
manager” or other title shall have any right, power, obligation, liability,
responsibility or duty under this Credit Agreement or the other Credit Documents
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Credit Agreement or the other Credit Documents or in taking or
not taking action hereunder.

     10.2 Delegation of Duties.

     The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Credit Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects with reasonable care.

     10.3 Exculpatory Provisions.

     No Agent-Related Person shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Credit Agreement or
any other Credit Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.

     10.4 Reliance on Communications.



       (a) The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Credit Party),

53



--------------------------------------------------------------------------------



 





  independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent may deem and treat each Lender as the owner of
its interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been delivered to the Administrative
Agent in accordance with Section 11.3(b). The Administrative Agent shall be
fully justified in failing or refusing to take any action under any Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Credit Agreement
or any other Credit Document in accordance with a request or consent of the
Required Lenders or all the Lenders, if required hereunder, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and participants, and their respective successors and assigns. Where
this Credit Agreement expressly permits or prohibits an action unless the
Required Lenders otherwise determine, the Administrative Agent shall, and in all
other instances, the Administrative Agent may, but shall not be required to,
initiate any solicitation for the consent or a vote of the Lenders.    
     (b) For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by the Administrative Agent to such Lender
for consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.

     10.5 Notice of Default.

     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Credit Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be reasonably directed by the Required Lenders in
accordance with Section 9.2; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.

     10.6 Non-Reliance on Administrative Agent and Other Lenders.

     Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person or any other Lender and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Affiliates, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrower hereunder. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Credit Parties or any of their

54



--------------------------------------------------------------------------------



 



respective Affiliates which may come into the possession of any Agent-Related
Person, it being understood that the Administrative Agent shall forward to the
Lenders information it receives pursuant to Section 7.1.

     10.7 Indemnification.

     Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s gross negligence or
willful misconduct; it being understood that no action taken in accordance with
the directions of the Required Lenders (or all Lenders, if applicable) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 10.7. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Credit Parties. The undertaking in this Section 10.7 shall survive termination
of the Commitments, the payment of all Obligations hereunder and the resignation
or replacement of the Administrative Agent.

     10.8 Administrative Agent in Its Individual Capacity.

     Bank of America and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though Bank of America were not the Administrative Agent or the
Issuing Lender hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding any Credit Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Credit Party or such Affiliate) and that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, Bank of America shall have the same rights and powers under this
Credit Agreement as any other Lender and may exercise such rights and powers as
though it were not the Administrative Agent or the Issuing Lender, and the terms
“Lender” and “Lenders” include Bank of America in its individual capacity.

     10.9 Successor Agent.

     The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders. If the Administrative Agent resigns under this Credit
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent (such
appointment, absent the existence of an Event of Default, to be subject to the
consent of the Borrower, which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 10 and Sections 11.5 and
11.10 shall continue to inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Credit Agreement.
If no successor administrative agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

55



--------------------------------------------------------------------------------



 



     10.10 Administrative Agent May File Proof of Claims.

     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Credit Party) shall
be entitled and empowered, by intervention in such proceeding or otherwise:



       (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Credit Party
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.4 and 11.5 allowed in such
judicial proceeding); and



       (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 3.4 and 11.5.

     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Credit Party Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

SECTION 11

MISCELLANEOUS

     11.1 Notices and other Communications; Facsimile Copies.

     (a)  General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All written notices and all other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 11.1 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Administrative Agent or the Lenders pursuant to Section 2 shall not be effective
until actually received by the Administrative Agent or the Lenders, as the case
may be. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

     (b)  Effectiveness of Facsimile Documents and Signatures. Credit Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall have the same force and

56



--------------------------------------------------------------------------------



 



effect as manually-signed originals and shall be binding on the Borrower, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

     (c)  Limited Use of Electronic Mail. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 7.1, and to
distribute Credit Documents for execution by the parties thereto, and may not be
used for any other purpose except as deemed reasonable and appropriate by the
Administrative Agent.

     (d)  Reliance by the Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices given
by the Borrower even if such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Agent, and each of the parties
hereto hereby consents to such recording.

     11.2 Right of Set-Off, Automatic Debits.



       (a) In addition to any rights now or hereafter granted under applicable
law or otherwise, and not by way of limitation of any such rights, upon the
occurrence of an Event of Default and the commencement of remedies described in
Section 9.2, each Lender is authorized at any time and from time to time,
without presentment, demand, protest or other notice of any kind (all of which
rights being hereby expressly waived), to set-off and to appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by such Lender (including, without limitation, branches, agencies
or Affiliates of such Lender wherever located) to or for the credit or the
account of any Credit Party against obligations and liabilities of such Credit
Party to the Lenders hereunder, under the Notes, the other Credit Documents or
otherwise, irrespective of whether the Administrative Agent or the Lenders shall
have made any demand hereunder and although such obligations, liabilities or
claims, or any of them, may be contingent or unmatured, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto. The Credit Parties hereby agree that any Participation
Purchaser may exercise all rights of set-off with respect to its participation
interest as fully as if such Person were a Lender hereunder.



       (b) In addition to clause (a) above, with respect to any principal or
interest payment, fee, or any other cost or expense (including Attorney Costs),
due and payable to the Administrative Agent or the Lenders under the Credit
Documents, the Credit Parties hereby irrevocably authorize and direct the
Administrative Agent to debit any deposit account of the Credit Parties with the
Administrative Agent (as one of the Lenders) in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
payment, fee, or other cost or expense. If there are insufficient funds in such
deposit accounts to cover the amount of the payment, fee, other cost or expense
then due, such debits will be reversed (in whole or in part, in the
Administrative Agent’s sole discretion) and such amount not debited shall be
deemed to be unpaid. No such debit under this Section 11.2(b) shall be deemed a
set-off.

     11.3 Benefit of Agreement.



       (a) The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than BAS, the parties hereto, their respective successors and
assigns permitted hereby and

57



--------------------------------------------------------------------------------



 





  Participation Purchasers to the extent provided in subsection (d) of this
Section) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.          (b) Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Credit Agreement (including all or a portion of its Commitment and the
Loans at the time owing to it); provided that (i) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); (ii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Credit Agreement with respect to the Loans or
the Commitment assigned; (iii) any assignment of a Commitment must be approved
by the Administrative Agent (which approval shall not be unreasonably withheld)
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section, from and
after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Credit Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Assumption covering all
of the assigning Lender’s rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 3.9 through 3.15 and 11.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this subsection shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.



       (c) The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.



       (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participation Purchaser”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit

58



--------------------------------------------------------------------------------



 





  Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participation Purchaser, agree to
any amendment, waiver or other modification described in clauses (a) through
(g) of Section 11.6 that directly affects such Participation Purchaser. Subject
to subsection (e) of this Section, the Borrower agrees that each Participation
Purchaser shall be entitled to the benefits of Sections 3.9 through 3.15 and
11.5 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participation Purchaser also shall be entitled to the benefits of
Section 11.2 as though it were a Lender, provided such Participation Purchaser
agrees to be subject to Section 3.8 as though it were a Lender.



       (e) A Participation Purchaser shall not be entitled to receive any
greater payment under Section 3.9 or 3.13 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participation Purchaser, unless the sale of the participation to such
Participation Purchaser is made with the Borrower’s prior written consent. A
Participation Purchaser that would be a “foreign corporation, partnership or
trust” within the meaning of the Code if it were a Lender shall not be entitled
to the benefits of Section 3.13 unless the Borrower is notified of the
participation sold to such Participation Purchaser and such Participation
Purchaser agrees, for the benefit of the Borrower, to comply with
Section 3.13(d) as though it were a Lender.



       (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Credit Agreement (including under
its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.



       (g) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle managed or
sponsored by the Granting Lender or an Affiliate thereof (an “SPC”) the option
to fund all or any part of any Loan that such Granting Lender would otherwise be
obligated to fund pursuant to this Credit Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to fund any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to fund all or any part of
such Loan, the Granting Lender shall be obligated to fund such Loan pursuant to
the terms hereof, (iii) no SPC shall have any voting rights pursuant to
Section 11.6, (iv) with respect to notices, payments and other matters
hereunder, the Borrower, the Administrative Agent and the Lenders shall not be
obligated to deal with an SPC, but may limit their communications and other
dealings relevant to such SPC to the applicable Granting Lender and (v) each
Granting Lender’s obligations under this Credit Agreement shall remain
unchanged. Each party hereto agrees that no SPC will be entitled to any rights
or benefits except as expressly set forth in this subsection (g). The funding of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent that, and as if, such Loan were funded by such Granting
Lender. Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or payment under this Credit Agreement for which a Lender would
otherwise be liable for so long as, and to the extent, the Granting Lender
provides such indemnity or makes such payment. Notwithstanding anything to the
contrary contained in this Credit Agreement, any SPC may disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee to such SPC. This subsection (g) may not be amended without the prior
written consent of each Granting Lender, all or any part of whose Loan is being
funded by an SPC at the time of such amendment.



       (h) Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.3,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

59



--------------------------------------------------------------------------------



 



     11.4 No Waiver; Remedies Cumulative.

     No failure or delay on the part of the Administrative Agent or any Lender
in exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any Credit Party and
the Administrative Agent or any Lender shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
or under any other Credit Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder or
thereunder. The rights and remedies provided herein are cumulative and not
exclusive of any rights or remedies which the Administrative Agent or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.

     11.5 Payment of Expenses; Indemnification.

     The Credit Parties agree to: (a) pay all reasonable out-of-pocket costs and
expenses of (i) the Agent-Related Persons in connection with (A) the
negotiation, preparation, execution and delivery and syndication of this Credit
Agreement and the other Credit Documents and the documents and instruments
referred to therein (including, without limitation, the reasonable fees and
expenses of Moore & Van Allen, special counsel to the Administrative Agent) and
(B) any amendment, waiver or consent relating hereto and thereto including, but
not limited to, any such amendments, waivers or consents resulting from or
related to any work-out, renegotiation or restructure relating to the
performance by the Credit Parties under this Credit Agreement, and (ii) the
Agent-Related Persons and the Lenders in connection with (A) enforcement of the
Credit Documents and the documents and instruments referred to therein,
including, without limitation, in connection with any such enforcement, the
reasonable Attorneys’ Costs of the Administrative Agent and each of the Lenders
and (B) any bankruptcy or insolvency proceeding of any Credit Party or any of
its Subsidiaries and (b) indemnify the Agent-Related Persons and each Lender,
its officers, directors, employees, representatives, counsel and agents from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not such Agent-Related Person or any Lender is a
party thereto) related to the entering into and/or performance of any Credit
Document or the use of proceeds of any Loans (including other extensions of
credit) hereunder or the consummation of any other transactions contemplated in
any Credit Document, including, without limitation, reasonable Attorneys’ Costs
incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of gross negligence or willful
misconduct on the part of the Person to be indemnified or from the material
breach by the Person to be indemnified of its obligations under the Credit
Documents) (all of the foregoing, collectively, “Indemnified Liabilities”). The
agreements in this Section 11.5 shall survive the termination of the Commitments
and the repayment of the Credit Party Obligations.

     11.6 Amendments, Waivers and Consents.

     Neither this Credit Agreement nor any other Credit Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders and the then Credit Parties; provided
that no such amendment, change, waiver, discharge or termination shall without
the consent of all the Lenders:



       (a) extend the Maturity Date, or postpone or extend the time for any
payment or prepayment of principal;



       (b) reduce the rate or extend the time of payment of interest (other than
as a result of waiving the applicability of any post-default increase in
interest rates) thereon or fees hereunder;          (c) reduce or waive the
principal amount of any Loan;



       (d) increase or extend the Commitment of a Lender (it being understood
and agreed that a waiver of any Default or Event of Default or a waiver of any
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);

60



--------------------------------------------------------------------------------



 





       (e) release the Borrower from its obligations or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under (or in respect of) the Credit Documents or release all or substantially
all of the Guarantors from their respective obligations under the Credit
Documents;



       (f) amend, modify or waive any provision of this Section 11.6 or
Section 3.4(a), 3.4(b), 3.4(c)(i), 3.7, 3.8, 9.1(a), 11.2, 11.3 or 11.5;



       (g) reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders; or



       (h) increase the LOC Committed Amount.

Notwithstanding the above, (i) no provisions of Section 10 may be amended or
modified without the consent of the Administrative Agent and (ii) no provisions
of Section 2.2 may be amended or modified without the consent of the Issuing
Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein and (y) the Required Lenders may consent to allow a
Credit Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding.

     11.7 Counterparts.

     This Credit Agreement may be executed in any number of counterparts, each
of which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

     11.8 Headings.

     The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Credit Agreement.

     11.9 Defaulting Lender.

     Each Lender understands and agrees that if such Lender is a Defaulting
Lender then notwithstanding the provisions of Section 11.6 it shall not be
entitled to vote on any matter requiring the consent of the Required Lenders or
to object to any matter requiring the consent of all the Lenders; provided,
however, that all other benefits and obligations under the Credit Documents
shall apply to such Defaulting Lender.

     11.10 Survival of Indemnification and Representations and Warranties.

     All indemnities set forth herein and all representations and warranties
made herein shall survive the execution and delivery of this Credit Agreement,
the making of the Loans, the issuance of the Letters of Credit and the repayment
of the Loans, LOC Obligations and other obligations and the termination of the
Commitments hereunder.

     11.11 Governing Law; Jurisdiction.

     THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Each Credit Party irrevocably consents to the service of process in any action
or proceeding with respect to this Credit Agreement or any other Credit Document
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to it at the address for notices pursuant to Section 11.1, such service
to become effective 10 days after such mailing. Nothing herein shall affect the
right of a Lender to serve process in any other manner permitted by law.

61



--------------------------------------------------------------------------------



 



     11.12 Waiver of Jury Trial; Waiver of Consequential Damages.

     EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY. Each Credit Party agrees not to assert any
claim against the Administrative Agent, the Issuing Lenders, any Lender, any of
their Affiliates, or any of their respective directors, officers, employees,
attorneys or agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any of
the transactions contemplated herein.

     11.13 Severability.

     If any provision of any of the Credit Documents is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

     11.14 Further Assurances.

     The Credit Parties agree, upon the request of the Administrative Agent, to
promptly take such actions, as reasonably requested, as is necessary to carry
out the intent of this Credit Agreement and the other Credit Documents.

     11.15 Confidentiality.

     Each Lender agrees that it will use its reasonable best efforts to keep
confidential and to cause any representative designated under Section 7.11 to
keep confidential any non-public information from time to time supplied to it
under any Credit Document; provided, however, that nothing herein shall prevent
the disclosure of any such information to (a) the extent a Lender in good faith
believes such disclosure is required by Requirement of Law, (b) counsel for a
Lender or to its accountants, (c) bank examiners or auditors or comparable
Persons, (d) any Affiliate of a Lender, (e) any other Lender, or any assignee,
transferee or Participant Purchaser, or any potential assignee, transferee or
Participant Purchaser, of all or any portion of any Lender’s rights under this
Credit Agreement who is notified of the confidential nature of the information
or (f) any other Person in connection with any litigation to which any one or
more of the Lenders is a party. No Lender shall have any obligation under this
Section 11.15 to the extent any such information becomes available on a
non-confidential basis from a source other than a Credit Party or that any
information becomes publicly available other than by a breach of this Section
11.15 by any Lender or representative thereof. Notwithstanding anything herein
to the contrary, “Information” shall not include, and the Administrative Agent
and each Lender may disclose to any and all Persons, without limitation of any
kind, any information with respect to the “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Administrative Agent or
such Lender relating to such tax treatment and tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Loans, Letters of Credit and transactions contemplated hereby.

     11.16 Entirety.

     This Credit Agreement together with the other Credit Documents and the Fee
Letter represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Credit
Documents or the transactions contemplated herein and therein.

     11.17 Binding Effect; Continuing Agreement.



       (a) This Credit Agreement shall become effective at such time when all of
the conditions set forth in Section 5.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrower, the Guarantors and the
Administrative Agent, and the Administrative Agent shall have received

62



--------------------------------------------------------------------------------



 





  copies hereof (telefaxed or otherwise) which, when taken together, bear the
signatures of each Lender, and thereafter this Credit Agreement shall be binding
upon and inure to the benefit of the Borrower, the Guarantors, the
Administrative Agent and each Lender and their respective successors and
assigns. Upon this Credit Agreement becoming effective, the Existing Credit
Agreement shall be deemed terminated and the Credit Parties and the lenders
party to the Existing Credit Agreement shall no longer have any obligations
thereunder (other than those obligations in the Existing Credit Agreement that
expressly survive the termination of the Existing Credit Agreement).



       (b) This Credit Agreement shall be a continuing agreement and shall
remain in full force and effect until all Loans, LOC Obligations, interest, fees
and other Credit Party Obligations have been paid in full and all Commitments
and Letters of Credit have been terminated. Upon termination, the Credit Parties
shall have no further obligations (other than the indemnification provisions
that survive) under the Credit Documents; provided that should any payment, in
whole or in part, of the Credit Party Obligations be rescinded or otherwise
required to be restored or returned by the Administrative Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Credit Documents shall automatically be reinstated and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or any Lender in connection therewith shall be
deemed included as part of the Credit Party Obligations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

63



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Credit
Agreement to be duly executed and delivered as of the date first above written.

BORROWER:

              POLARIS INDUSTRIES INC.,
a Minnesota corporation               By:   /s/ Michael W. Malone      

--------------------------------------------------------------------------------

    Name:   Michael W. Malone     Title:   Chief Financial Officer, Secretary
and         Vice President-Finance

 



--------------------------------------------------------------------------------



 

          GUARANTORS:   POLARIS REAL ESTATE CORPORATION OF
IOWA, INC., a Delaware corporation               POLARIS REAL ESTATE
CORPORATION,
a Delaware corporation               POLARIS ACCEPTANCE INC.,
a Minnesota corporation               POLARIS SALES INC., a Minnesota
corporation               POLARIS DIRECT INC., a Minnesota corporation          
    POLARIS INDUSTRIES INC., a Delaware corporation               POLARIS
INDUSTRIES MANUFACTURING LLC,
a Minnesota limited liability company               By:   /s/ Michael W. Malone
     

--------------------------------------------------------------------------------

    Name:   Michael W. Malone     Title:   Chief Financial Officer, Treasurer,
Secretary and         Vice President-Finance of each of the foregoing        
entities

 



--------------------------------------------------------------------------------



 

          ADMINISTRATIVE AGENT:           BANK OF AMERICA, N.A.,     as
Administrative Agent               By:   /s/ Jeffrey A. Armitage      

--------------------------------------------------------------------------------

    Name:        Jeffrey A. Armitage     Title:        Principal

 



--------------------------------------------------------------------------------



 

          LENDERS:   BANK OF AMERICA, N.A., individually in its capacity
as a Lender and in its capacity as Issuing Lender               By:   /s/
Jeffrey A. Armitage      

--------------------------------------------------------------------------------

    Name:        Jeffrey A. Armitage     Title:        Principal

 



--------------------------------------------------------------------------------



 

              U.S. BANK N.A.               By:   /s/ Karen E. Weathers      

--------------------------------------------------------------------------------

    Name:        Karen E. Weathers     Title:        Vice President

 



--------------------------------------------------------------------------------



 

              MIZUHO CORPORATE BANK, LTD.               By:   /s/ Robert
Gallagher      

--------------------------------------------------------------------------------

    Name:        Robert Gallagher     Title:        VP – Team Leader

 



--------------------------------------------------------------------------------



 

              M&I MARSHALL & ILSLEY BANK               By:   /s/ Doug Pudvah    
 

--------------------------------------------------------------------------------

    Name:        Doug Pudvah     Title:        Vice President               By:
  /s/ Chad Kortgard      

--------------------------------------------------------------------------------

    Name:        Chad Kortgard     Title:        AVP

 



--------------------------------------------------------------------------------



 

              COMERICA BANK               By:   /s/ Timothy O’Rourke      

--------------------------------------------------------------------------------

    Name:        Timothy O’Rourke     Title:        Vice President

 



--------------------------------------------------------------------------------



 

              BARCLAYS BANK PLC               By:   /s/ John Giannone      

--------------------------------------------------------------------------------

    Name:        John Giannone     Title:        Director

 



--------------------------------------------------------------------------------



 

              WELLS FARGO BANK, NATIONAL ASSOCIATION               By:   /s/
Mark H. Halldorson      

--------------------------------------------------------------------------------

    Name:        Mark H. Halldorson     Title:        Vice President            
  By:   /s/ James D. Heinz      

--------------------------------------------------------------------------------

    Name:        James D. Heinz     Title:        Senior Vice President

 



--------------------------------------------------------------------------------



 

              THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH               By:   /s/ Patrick McCue      

--------------------------------------------------------------------------------

    Name:        Patrick McCue     Title:        Vice President & Manager

 



--------------------------------------------------------------------------------



 

              ROYAL BANK OF CANADA               By:   /s/ Dana Dratch      

--------------------------------------------------------------------------------

    Name:        Dana Dratch     Title:        Senior Manager

 